ICJ_050_BarcelonaTraction1962_BEL_ESP_1970-02-05_JUD_01_ME_05_FR.txt. 114

OPINION INDIVIDUELLE DE M. TANAKA

[Traduction]
I

Bien que je souscrive a la conclusion de la Cour, tendant 4 rejeter la
thèse belge selon laquelle l’Espagne est responsable, à l’égard de la
Belgique, de la violation d’une obligation internationale, je regrette de de-
voir dire que mon raisonnement ne coïncide pas avec le sien. La majo-
rité a tranché par la négative la question de la qualité pour agir de la
Belgique; en d’autres termes elle a retenu la troisième exception préli-
minaire du Gouvernement espagnol. Je procéderai différemment: après
avoir étudié la troisième et la quatrième exception préliminaire (cette
dernière concernant le non-épuisement des recours internes) je me propose
d’examiner le fond. J’aboutis néanmoins, par cette voie, au même ré-
sultat que la majorité, à savoir le rejet de la demande belge.

La nécessité de déterminer la portée et les limites qui peuvent être
assignées aux opinions individuelles ou dissidentes m’améne à présenter
ces observations liminaires. La présente affaire, par sa complexité, nous
oblige en effet à préciser les droits que l’article 57 du Statut reconnaît aux
juges.

On peut se demander si les opinions des juges ne doivent porter que
sur les questions qui ont retenu l’attention de la majorité ou si, au con-
traire, elles ne sont soumises à aucune limitation.

Sans vouloir ici examiner la question à fond, je me bornerai à indiquer
que je suis partisan d’une attitude libérale, qui ne tende à imposer aux
déclarations des juges d’autres limites que celles de la modération.

Tl est encore présent à tous les esprits que ce problème a été évoqué
dans certaines opinions lors de l’affaire du Sud-Ouest africain {deuxième
phase, arrêt, CI.J. Recueil, 1966). Je voudrais renvoyer en particulier
à la déclaration du Président sir Percy Spender (ibid., p. 51 et suiv.), qui
représente l’attitude restrictive, et aux vues contraires que j’ai formulées
dans mon opinion (ibid, p. 262-263), annexée à cet arrêt.

Pour les raisons auxquelles je viens de faire allusion, je ne me sens
pas tenu, en présentant la présente opinion, de rester dans les limites
fixées par la position de la majorité. J’estime devoir suivre le cheminement
logique qui m'est propre et qu’en conscience je crois juste. Si la question
de la qualité pour agir de la Belgique est résolue par l’affirmative, celle
de l'épuisement des recours internes reste à examiner. Si là encore on

115
BARCELONA TRACTION (OP. IND. TANAKA) 115

écarte l’exception, il faut alors considérer le fond, à savoir la question
du déni de justice qu’auraient commis les autorités espagnoles à l’égard
de la société Barcelona Traction et de ses filiales. Ce processus logique
ne peut être interrompu à mi-chemin.

*
* *

Par son arrét du 24 juillet 1964, la Cour a rejeté les premiére et
deuxiéme exceptions préliminaires et joint au fond la troisiéme et la qua-
trième.

La jonction au fond de ces deux exceptions ne leur ôtant pas leur ca-
ractère préliminaire, nous devons les examiner en premier lieu avant
d’aborder les questions de fond, mais sans perdre de vue ces dernières.

Nous commencerons par la troisième exception.

Par sa requête du 14 juin 1962, le Gouvernement belge demande
réparation du dommage qu’auraient subi un certain nombre de ses na-
tionaux, y compris des personnes morales, en leur qualité d’actionnaires
de la société Barcelona Traction, du fait du comportement prétendument
contraire au droit international de divers organes de l’État espagnol
envers cette société et diverses autres sociétés du groupe auquel elle
appartient.

De son côté, le Gouvernement espagnol, dans la troisième exception
préliminaire, refuse au Gouvernement belge qualité pour agir, que ce
soit pour protéger la société Barcelona Traction, qui est de nationalité
canadienne (requête du 23 septembre 1958), ou pour protéger des «ac-
tionnaires » belges de ladite société (présente instance).

La troisième exception préliminaire soulève à la fois des questions
de droit et des questions de fait. La question juridique qui a le plus d’im-
portance pour la décision de la Cour consiste à déterminer si un Etat
a le droit de protéger ses nationaux actionnaires d’une société qui est
ressortissante d’un autre Etat. Plus concrètement, la question peut
s’énoncer comme suit: le Gouvernement belge a-t-il qualité pour pro-
téger des nationaux actionnaires de la société canadienne Barcelona
Traction, en particulier la société Sidro?

Sur le plan de la protection diplomatique, cette troisième exception
préliminaire soulève d’autres questions concernant les personnes pro-
tégées, notamment celles de la nationalité des actionnaires, de leur
identité, et de la distinction entre les legal owners et les beneficial owners
des actions (lesquels faut-il considérer comme les véritables actionnaires
du point de vue de la protection diplomatique?) distinction qui pose,
elle aussi, un problème juridique.

Prenons tout d’abord la question de la protection diplomatique
d’actionnaires d’une société ayant une nationalité autre que celle de
PEtat protecteur. C’est là certainement une question fondamentale
parmi celles que soulève la troisième exception préliminaire, et qui,

116
BARCELONA TRACTION (OP. IND. TANAKA) 116

logiquement, a priorité sur les autres, de telle sorte que s’il lui était
répondu par la négative, il deviendrait inutile d’envisager ces dernières.
On peut donc considérer que la question de la protection diplomatique
des actionnaires est au cœur même de la troisième exception préliminaire.

Il n’est pas nécessaire d’insister ici sur Pesprit de la règle de droit
international coutumier universellement reconnue, selon laquelle tout
Etat a un droit de protection diplomatique en faveur de ses ressortissants
à l’étranger; son sens profond est que les Etats sont tenus de traiter
correctement, conformément à certaines normes, les étrangers se trou-
vant sur leur territoire. L’essence de l'institution de la protection diplo-
matique est clairement exprimée dans un arrét de la Cour permanente
de Justice internationale:

«en prenant fait et cause pour l’un de ses ressortissants, en mettant
en mouvement en sa faveur l’action diplomatique ou l’action judi-
ciaire internationale, cet Etat fait valoir son droit propre, le droit
qu’il a de faire respecter en la personne de ses ressortissants le droit
international. Ce droit ne peut nécessairement être exercé qu’en
faveur de son national, parce que … c’est le lien de nationalité
entre l’État et l’individu qui seul donne à l’Etat le droit de protec-
tion diplomatique. Or, c’est comme partie de la fonction de protec-
tion diplomatique que doit être considéré l'exercice du droit de
prendre en mains une réclamation et d’assurer le respect du droit
International.» (Chemin de fer Panevezys-Saldutiskis, arrêt, 1939,
C.P.J.L. série A/B n° 76, p. 16.)

En résumé, la protection diplomatique ne semble pas procéder de
Pidée d’une extension aveugle de l'autorité souveraine d’un Etat au
territoire d’autres pays; l’esprit de cette institution implique la collabo-
ration de l'Etat protecteur dans l'intérêt du droit et de la justice.

Or, en l'espèce, nous avons à répondre à des questions concrètes,
celles de savoir si un Etat peut exercer sa protection diplomatique en
faveur de ressortissants actionnaires d’une société qui n’a pas sa natio-
nalité et si l'intérêt matérialisé par les actions peut être protégé par
l'Etat dont les actionnaires sont ressortissants. En d’autres termes, la
règle de la protection diplomatique peut-elle s'étendre à lactionnaire
d’une société ayant une nationalité autre que celle de l'Etat protecteur,
ainsi qu’à un intérêt caractérisé par de nombreuses particularités liées
à la nature des sociétés? Il s’agit là d’une question d'interprétation du
droit international coutumier en matière de protection diplomatique
des nationaux d’un Etat.

Pour répondre à ces questions, nous allons tout d’abord examiner la
nature et les caractéristiques de l’actionnaire d’une société de capitaux
(corporation) ou, plus exactement, d’une société par actions (joint-stock
company). A cette fin nous allons étudier la notion méme de société de
capitaux, les relations juridiques entre la société et ses actionnaires, et
plus particulièrement la portée juridique de ia personnalité morale de la

117
BARCELONA TRACTION (OP. IND. TANAKA) 117

société. L'intérêt de ce dernier problème se conçoit facilement, si l’on se
rappelle que maintes questions évoquées au cours de la procédure sur les
exceptions préliminaires et le fond paraissent justement être axées sur le
problème de la personnalité morale des sociétés, notamment sur le point
de savoir si, dans certains cas, telle ou telle interprétation concernant la
«levée du voile de la personnalité morale » doit être admise ou non.

Nous formulerons d’abord quelques observations concernant les
caractéristiques de la corporation.

Ce type de société, qui est par excellence un produit de l’économie
capitaliste, présente sur de nombreux points des caractères remarquables
si on Je compare à d’autres formes d’entités commerciales comme la
partnership et la limited partnership, appelées dans les pays d'Europe
continentale société de personnes ou Personalgesellschaft, par opposition
à la société de capitaux ou Kapitalgesellschaft qui correspondent à la
corporation. Comme le révèle cette terminologie même, la société de
personnes est une association d'individus qui ont personnellement con-
fiance les uns dans les autres sur le plan moral comme sur le plan écono-
mique et qui, dans de nombreux cas, ainsi que l’appellation société en
nom collectif Pindique, sont unis par des liens de famille; la société de
capitaux, au contraire, n’est qu’un agrégat de personnes totalement
étrangères les unes aux autres, réunies de façon fortuite par un mobile
d'ordre purement économique — le désir de toucher des dividendes plus
élevés.

Dans une société de personnes, les associés conservent leur individualité
juridique et économique. Sur le plan interne, ils sont unis par des liens
contractuels (entre les membres de la société d'une part, et entre la société
et ses membres de l’autre) et, à l'égard des tiers, ils sont totalement
responsables des dettes de la société. En revanche, les membres d’une
société de capitaux — les actionnaires — n’ont de relation juridique ni
entre eux ni avec les tiers que sont les créanciers de la société. A la diffé-
rence des membres d’une société de personnes qui s’identifient personnel-
lement et tout entiers à l’activité de la société, les actionnaires d’une
société de capitaux ne participent à son activité et ne peuvent y participer
que par l'exercice de leur droit de vote à l’assemblée générale. Et cette
participation, déjà si faible, est encore diminuée par la tendance naturelle
des actionnaires à l'indifférence et à l’absentéisme. Leur seule obligation
est de libérer le montant des actions qu’ils souscrivent, leur seul risque,
de ne pas pouvoir rentrer dans leurs fonds en cas de liquidation ou de
faillite de la société.

Par conséquent, sur le plan juridique, la situation des actionnaires

118
BARCELONA TRACTION (OP. IND. TANAKA) 118

n’a pas le même caractère personnel que celle des associés d’une société
de personnes; elle est par nature abstraite, et les limite, en somme, à un
rôle passif.

Envisagée dans les caractéristiques qui la différencient de la société de
personnes, la société de capitaux type est dite «société anonyme », désigna-
tion qui vise à l’opposer à la «société en nom collectif». L’anonymat en
question est bien entendu celui de la société elle-même mais l’on peut dire
que ce caractère découle de l'anonymat de chaque actionnaire au sein de
la société. Cet anonymat peut être considéré comme une caractéristique
non seulement des actions au porteur mais aussi des actions nominatives.

L’anonymat des sociétés de capitaux ainsi que des actionnaires permet
et facilite l'établissement, entre plusieurs sociétés, de liens comparables
à des liens de parenté et leur concentration plus ou moins poussée, sous
des formes diverses: cartel, /nteressengemeinschaft, concern, fusion, etc.
Cet anonymat peut aboutir en particulier à la formation, sur le plan
national et international, d’une structure pyramidale monumentale,
coiffée par une société holding qui la contrôle entièrement, et regroupant
d’innombrables entreprises rattachées les unes aux autres par des liens
de société mère à société filiale, au premier ou au deuxième degré.

Le phénomène de concentration que favorise l'anonymat dont nous
parlons ne tient pas compte des frontières et peut s'étendre à de nombreux
pays. Il facilite ainsi les investissements dans le monde entier. La Barce-
lona Traction constitue un excellent exemple de ce phénomène de con-
centration des entreprises et des investissements internationaux.

On appelle communément «groupe» l'ensemble des innombrables
sociétés dotées chacune d’une personnalité juridique distincte entre les-
quelles se sont établis des liens.

L’anonymat des actionnaires apparaît dans le fait que, depuis peu, la
gestion et la propriété tendent à se dissocier par l'entrée en jeu de cer-
tains mécanismes tels que ceux des compagnies d’assurance sur la vie,
caisses de retraite et mutual funds, ainsi que l’a fait observer M. Adolf
A. Berle (Power Without Property, 1959, p. 160 et suiv.). La séparation
entre le nominee et le beneficial owner, qui constitue en l'espèce l’un des
problèmes soulevés par la troisième exception préliminaire, témoigne
précisément de cette tendance.

Inévitablement, l'anonymat des actionnaires et la séparation de la
gestion et de la propriété dans la vie sociale influent profondément sur
la nature même de la société en tant qu’entité juridique. Dans la société
de personnes, l'autonomie des membres ou la liberté contractuelle est la
norme, de sorte que la réglementation de l’activité sociale par les statuts
est réduite à un minimum. Au contraire, dans la société de capitaux, tout
ce qui concerne la société est, même sur le plan des rapports internes,
soumis à une réglementation minutieuse relevant du jus cogens dans le
droit des sociétés, et l’autonomie laissée à l’assemblée générale en tant
qu’organe suprême de la société se trouve très étroitement limitée. Dans

119
BARCELONA TRACTION (OP. IND. TANAKA) 119

les sociétés commerciales, l'emprise de la réglementation est en raison
inverse de l'importance que le droit attribue à chacun de ses membres;
elle est à son niveau minimum dans la société de personnes, à son maxi-
mum dans la société de capitaux.

De ce qui précède, on peut conclure que le lien de la personnalité morale
est, dans la société de capitaux, bien plus fort qu’il ne l’est dans la société
de personnes. Dans la première, en effet, la personnalité morale crée
l’union entre des individus qui n'avaient au préalable aucun lien entre
eux en les assujettissant à un cadre juridique étroit. Dans la seconde —
même si certains systèmes lui reconnaissent une personnalité morale —
les associés sont directement responsables envers les créanciers de la
société quand celle-ci n’est pas solvable; aussi la personnalité juridique
n’y joue-t-elle qu’un rôle extrêmement limité.

Le texte ci-après donne un bref aperçu des caractéristiques d’une société
de capitaux, telles que nous venons de les rappeler:

«Dans les sociétés de capitaux ... le lien de la société avec la per-
sonne de ses membres est moins marqué; le concept de personnalité
morale est donc pour elles plus nécessaire. Les associés ne sont pas
normalement responsables des dettes de la société; l’actif social seul
en répond. La durée de la société ne dépend pas de la vie des associés,
qui ne se connaissent souvent pas, et ont réuni leurs capitaux, non
leurs personnes; les actions, qui représentent les parts sociales, sont,
en principe, librement négociables et ainsi appelées à changer con-
tinuellement de mains. » (Professeurs Henri et Léon Mazeaud et con-
seiller Jean Mazeaud, Leçons de droit civil, tome I, 3° éd., 1963,
p. 602-603.)

Si ces observations nous semblent justes, nous devrions normalement
en conclure que, dans le cas d’une société de capitaux, l’objet de la pro-
tection diplomatique ne peut être que la société elle-même et non ses
actionnaires. En effet, vu l’importance que revêt la personnalité juridique
d’une société de capitaux, il semble que seule la société, en tant que per-
sonne morale, soit susceptible de bénéficier de la protection, et non les
actionnaires, qui en sont écartés par l'écran de la personnalité morale.

La doctrine classique en cette matière est fondée sur la théorie de la
personnalité morale de la société, c’est-à-dire sur le principe qui veut
qu’«une société soit une personne morale distincte de ses membres ».
J. Mervyn Jones a écrit:

« Si l’on suppose donc que les sociétés peuvent avoir une nationalité,
alors seul l'Etat dont elles sont ressortissantes peut intervenir en
leur nom, et ce bien que la plupart de leurs membres puissent être
ressortissants d’un autre Etat. » (« Claims on behalf of nationals who
are shareholders in foreign companies», British Year Book of Inter-
national Law, 1949, p. 227.)

120
BARCELONA TRACTION (OP. IND. TANAKA) 120

Pour dénier aux actionnaires de la Barcelona Traction le droit de
bénéficier d’une protection diplomatique, dont l’exercice serait réservé à
l'Etat national de la société, c’est-à-dire au Canada, le Gouvernement
espagnol se fonde précisément sur la théorie susdite de la personnalité
morale de la société, considérée comme distincte de la personnalité de
ses membres.

Le Gouvernement belge invoque au contraire une théorie fondamentale
concernant la personnalité morale. Il s'appuie sur la thèse de la fiction,
qui consiste à nier l'existence réelle de la personne morale, en réduisant
celle-ci à une simple juxtaposition des membres qui la composent et en
n’y voyant autre chose qu’une technique juridique grâce à laquelle un
groupement de particuliers peut devenir propriétaire ou effectuer des
transactions.

Pour étayer sa thèse, le Gouvernement belge a recouru maintes fois à
une image, celle de la «levée du voile » de la personnalité morale. Mais
en soi, cette formule signifie seulement que les actionnaires doivent être
protégés par l'Etat dont ils ont la nationalité, sans que l’on ait à tenir
compte de la personnalité morale de la société de capitaux. C’est donc
une simple pétition de principe.

Partant de la théorie de la fiction, le Gouvernement belge maintient
qu’une société de capitaux n’a d’existence réelle que dans ses actionnaires;
par suite l’objet à protéger n'est pas seulement la société Barcelona
Traction, mais aussi ses actionnaires qui sont ressortissants belges.

Le Gouvernement espagnol s'oppose à la protection des actionnaires
en se fondant, on l’a vu, sur le rôle qu’il convient d’attribuer à la person-
nalité morale de la société de capitaux.

En soi, la thèse du Gouvernement espagnol n’est pas fausse. Comme
nous l’avons vu, dans ce type de société, la personnalité juridique joue
un rôle maximum, celui des actionnaires étant, lui, réduit au minimum.
Les actionnaires ne peuvent jamais entrer en contact avec une tierce
personne à travers le rideau de la personnalité morale, trop épais, semble-
t-il, pour être franchi. Il apparaît que la protection diplomatique ne peut
pas atteindre les actionnaires et la thèse espagnole sur ce point paraît
donc bien fondée.

Bref, les Gouvernements de la Belgique et de l'Espagne se fondent
tous deux sur une théorie de la personnalité morale, l’un sur la théorie
de la fiction, l’autre sur la théorie réaliste, consistant, la première à
minimiser, la seconde à mettre en relief, l'importance pratique de la
personnalité morale.

*
* *

Il nous faut toutefois aborder la question sous un angle différent.
Elle se pose en effet sur un tout autre plan. Les considérations qui précè-
dent et les arguments invoqués par le Gouvernement espagnol ont trait
au concept juridique de société en droit interne, en droit privé et plus

121
BARCELONA TRACTION (OP. IND. TANAKA) 121

spécialement en droit commercial, et se rapportent uniquement à ce
concept.

Le droit des sociétés s'occupe de questions de droit privé, à savoir
d'intérêts privés et des relations entre une société, ses actionnaires et les
tiers. Le droit des sociétés anonymes, qui porte sur des questions comme
la constitution des sociétés, les actes non conformes aux statuts, le capital
social et son augmentation ou sa réduction, les organes de la société, les
droits et devoirs des actionnaires (et notamment le caractère limité de
leur responsabilité), la transmission des actions, la comptabilité, les
émissions d'obligations, la dissolution, la liquidation, etc., concerne
essentiellement l’organisation interne des sociétés et leurs opérations com-
merciales avec des tiers, et relève de l’ordre juridique interne. Les prin-
cipes qui régissent ces questions visent, d’une part, la protection des
tiers — les créanciers d’une société — et d’autre part, la protection des
actionnaires au sein de la société elle-même. En soi, ces principes ne sont
liés en aucune façon au droit international. Dans le droit des sociétés,
la protection des actionnaires est surtout garantie au moyen de disposi-
tions concernant la responsabilité limitée des actionnaires, la gestion des
entreprises, le principe de publicité, la responsabilité des organes de la
société, etc.; cette protection se situe sur un plan juridique entièrement
différent, dont le principe directeur est tout à fait étranger à celui de la
protection diplomatique.

L'idée, défendue par le Gouvernement espagnol, suivant laquelle le
rideau de la personnalité morale de la société serait impénétrable repose
sur un principe de droit privé, et ne saurait donc s'appliquer à la question
de la protection diplomatique des actionnaires.

Celle-ci se pose sur un plan tout à fait différent, celui du droit inter-
national, de sorte que la personnalité morale, créée pour répondre aux
exigences du droit privé ou commercial, ne saurait constituer un obstacle
à la protection des actionnaires en droit international.

Pour cette raison, le fait qu’une société a la personnalité morale en
vertu du droit d’un Etat n'implique pas que la protection diplomatique
ne peut être exercée que par cet Etat.

Cette conclusion repose sur la reconnaissance de ce que chaque prin-
cipe et concept juridique a une validité relative.

Chaque branche du droit — le droit privé, la procédure, le droit ad-
ministratif, le droit fiscal, le droit international privé, le droit sur les
biens à caractère ennemi en temps de guerre, etc. — a ses propres fins
et le domaine qu’elle régit est donc forcément limité. Certains principes
et concepts juridiques sont valables seulement dans le domaine spécifique
dont ils relèvent. Chaque système ou institution juridique a son propre
objectif; pour atteindre cet objectif, un ensemble normatif de principes,
règles et dispositions est élaboré. Cet ensemble constitue un édifice
téléologique. Les normes et concepts qu'il fait intervenir n’ont de signi-
fication qu’en fonction de l'objectif du système lui-même et sont limités

122
BARCELONA TRACTION (OP. IND. TANAKA) 122

par ce système, encore qu’on ne puisse nier l'existence, à la base de ces
divers systèmes, de principes et de concepts communs. Qu’on nous per-
mette de citer un exemple: on ne saurait nier qu’il y ait une différence entre
la situation juridique du vendeur et de l’acheteur et celle des parties à une
transaction ayant pour objet un effet de commerce, bien que les deux
situations relèvent du droit des obligations. Une autre illustration est
fournie par la différence entre les rapports juridiques d’une société avec
ses actionnaires et les rapports juridiques qui interviennent dans une
opération commerciale ordinaire.

Ce que nous voulons faire ressortir, c’est que chaque branche du droit,
chaque système et institution, et chaque disposition s’y rapportant a un
caractère sui generis défini par ses objectifs et admet ou appelle une inter-
prétation différente. Ce phénomène a été très bien vu par un éminent
spécialiste du droit commercial, Rudolf Miiller-Erzbach, dans un article
écrit il y a plus de cinquante-cing ans («Relativität der Rechtsbegriffe
und ihre Begrenzung durch den Zweck des Gesetzes », Jherings Jahr-
bücher für die Dogmatik des heutigen Rémischen und Deutschen Privat-
rechts, vol. 61, 1912, p. 343-384).

Pour ce qui est des questions qui nous intéressent, une notion comme
celle de la nationalité, qui touche à la fois au droit interne et au droit
international, peut avoir un contenu différent selon l’objectif de chacun
de ces droits, et son interprétation et son application peuvent être rela-
tives. Même si la nationalité d’un particulier est établie en droit interne,
elle n’est pas forcément valable en droit international. Il arrive qu’on ne
puisse pas bénéficier de la protection diplomatique de son Etat national,
faute de rattachement effectif avec cet Etat, ainsi qu’il ressort de l'affaire
Nottebohm (deuxième phase, arrêt, C.J. Recueil 1955, p. 23). Contester
le caractère effectif du lien de nationalité c’est reconnaître implicitement
que le concept de nationalité peut avoir une signification différente
selon que l’on se place au regard du droit interne ou à celui du droit
international.

Ce qui précède vaut à plus forte raison à propos de la nationalité d’une
société, considérée comme un corollaire de sa personnalité juridique.
Le concept même de nationalité n’est pas identique selon qu'il s’agit
d’une personne physique ou d’une personne morale. Dans ce dernier cas,
la relation d’allégeance qui tire son origine du lien naturel entre les per-
sonnes physiques et leur Etat national peut faire défaut. De plus, la
signification attribuée à la nationalité des sociétés n’est pas nécessairement
identique dans les différents domaines du droit, selon qu'il s’agit, par
exemple, du traitement des sociétés étrangères, du droit international
privé, de la protection diplomatique des nationaux, du droit sur les biens
à caractère ennemi, etc. (Professeur Paul Reuter, Droit international
public, 1958, p. 164-165.)

Une société qui, par hypothèse, acquiert la personnalité morale par le
fait de sa constitution dans un Etat conformément au droit de cet Etat,
en acquiert également la nationalité, mais elle peut présenter à d’autres

123
BARCELONA TRACTION (OP. IND. TANAKA) 123

égards un caractère étranger: prépondérance de la participation étrangère
dans le capital social, nationalité des membres du conseil d'administration,
lieu d’où s’exerce le contrôle, lieu des activités commerciales, etc. Lors-
qu'il en est ainsi, on peut discuter du point de savoir si l'Etat national
de la société a le droit d’exercer une protection diplomatique en faveur
de la société pour le seul motif que celle-ci possède sa nationalité; tout
au moins, même s’il a un droit de protection diplomatique, l'Etat national
de la société peut hésiter à l'exercer.

Ce n’est pas sans raison que Rabel a renoncé à l’espoir de trouver un
contenu uniforme au concept de la nationalité des sociétés et a déclaré
que chaque règle devait être interprétée séparément (Ernst Rabel,
The Conflict of Laws, 1947, vol. IT, p. 21).

*
* *

Qu'il nous soit permis de citer un exemple en vue de démontrer l’inap-
plicabilité d’une régle de droit interne sur le plan du droit international.

Le principe dit de légalité des actionnaires est tenu, pensons-nous,
pour l’un des principes fondamentaux régissant le droit des sociétés. Selon
ce principe, il y a égalité entre toutes les actions d’une société — ou, s’il
existe plusieurs catégories d’actions, entre toutes les actions de la même
catégorie — du point de vue des droits et devoirs qu’elles représentent
(sauf à admettre des différences quantitatives proportionnelles à l’im-
portance des participations) et, en conséquence, les actionnaires ont droit
à un traitement égal. Ce principe dérive peut-être de l’anonymat ou du
manque d’individualité qui caractérisent le statut d’actionnaire, par op-
position à celui d’associé; l’idée remonte sans doute au droit canon et,
encore plus loin, à la notion aristotélicienne de justice distributive.

Quoi qu'il en soit, le principe de l’égalité des actionnaires — malgré
son importance — a ses limites. Celles-ci peuvent tenir au droit interne;
elles sont en tout cas extérieures au droit commercial. Il peut s’agir par
exemple d’une restriction de droit public imposée aux droits des action-
naires étrangers. Ou encore, ces limites peuvent être fondées sur le droit
international, lorsque celui-ci admet la protection d’actionnaires d’une
société étrangère qui sont ressortissants de l'Etat protecteur. L’exercice
d’un droit discrétionnaire de protection diplomatique a pour corollaire
inévitable l'inégalité de traitement des actionnaires quand ces derniers
sont de différentes nationalités. En pareil cas, on ne peut éviter que cer-
tains actionnaires seulement (et non pas tous) bénéficient d’une protection
efficace. Qu’une telle situation soit souhaitable ou non, c’est là une autre
question.

Ce que nous voulons dire, c’est qu’un principe comme celui de l'égalité
des actionnaires, étant de droit interne, n’est pas applicable ipso jure
aux questions qui se posent en droit international, parmi lesquelles figure
la protection diplomatique des actionnaires. Si certains actionnaires
bénéficient de la protection diplomatique de leur Etat national, les autres

124
BARCELONA TRACTION (OP. IND. TANAKA) 124

ne peuvent protester contre l'exercice de cette protection en invoquant le
principe de l’égalité des actionnaires, lequel n’a de validité qu’en droit
interne et non dans le domaine du droit international dont relève la règle
de la protection diplomatique.

Ce qui a été dit concernant le principe de l’égalité des actionnaires est
applicable mutatis mutandis à la question de la personnalité morale d’une
société. La personnalité morale est conférée à une société essentiellement
aux fins de la gestion de l’entreprise, de la propriété de ses biens, de ses
transactions avec les tiers et de la limitation ou de lexclusion de la
responsabilité des actionnaires à l'égard des créanciers sociaux. En con-
séquence, la personnalité juridique n’a de signification qu’en tant que
technique juridique destinée à assurer et à garantir l'existence de la société
sur le plan du droit privé et commercial. La validité de cette notion est
relative et par conséquent limitée.

Le Gouvernement espagnol conçoit la personnalité morale d’une société
comme un rideau impénétrable tendu entre la société et les actionnaires
en ce qui concerne la protection diplomatique, rideau qui peut empêcher
la protection des actionnaires et la monopoliser au profit de la société
elle-même. Autrement dit, le cadre de la personnalité morale impliquerait
en soi la possibilité d'accorder une protection diplomatique à la société
et exclurait en même temps les actionnaires du bénéfice de cette protection.
L'exercice de la protection diplomatique ne se distinguerait pas des trans-
actions ordinaires, dans lesquelles la société elle-même est représentée et
dont les actionnaires sont exclus.

Or, une telle interprétation est entachée d’erreur car elle voit dans la
personnalité morale d’une société une fin en soi, alors que ce n’est qu’un
moyen destiné à servir l'intérêt des membres qui la composent.

Comme l’a dit le professeur Charles De Visscher (qui était alors juge):

« L'intérêt de l'individu, l'intérêt de l’homme est toujours le but
du droit et sa fin suprême. Il en est ainsi alors même que la poursuite
de cet intérêt s'effectue sous le couvert du régime de la personnalité
civile.» («De la protection diplomatique des actionnaires d’une
société contre l'Etat sous la législation duquel cette société s’est
constituée », Revue de droit international et de législation comparée,
vol. 61, 1934, p. 639.)

* * *

Le raisonnement qui précéde avait un objet négatif: éliminer un obs-
tacle important à la reconnaissance de la protection diplomatique en
faveur des actionnaires. Nous allons maintenant démontrer de façon
positive la nécessité et la raison d’être de la protection des actionnaires
et dégager la cause pour laquelle les actionnaires doivent être protégés
indépendamment de la société dont ils font partie.

Nous avons à résoudre la question de savoir si les droits et intérêts des
actionnaires sont compris dans l’objet de la protection diplomatique en

125
BARCELONA TRACTION (OP. IND. TANAKA) 125

vertu de la règle coutumière universellement admise du droit interna-
tional, dont l’existence elle-même ne fait aucun doute; il s’agit donc
d'interpréter cette règle de droit international coutumier en vue de déter-
miner si la protection diplomatique s'applique ou non à la situation,
c’est-à-dire aux droits et intérêts, des actionnaires d’une société.

D'une façon générale, on peut dire que le droit international n’assortit
les «biens », «droits» et «intérêts» d’aucune qualification particulière; il
semble par conséquent que la situation des actionnaires puisse être
reconnue comme mettant en jeu des biens, droits ou intérêts, et qu’elle
soit susceptible de faire l’objet d’une protection diplomatique. Toutefois,
avant de tirer une conclusion définitive, il nous faut examiner la nature
de la situation juridique des actionnaires, ainsi que de leurs droits et
intérêts, car certains aspects de cette situation juridique sont apparus
comme faisant obstacle à ce que l’on admette sa protection diplomatique,
ce qui a donné lieu à de nombreuses controverses entre les Parties.

Examinons ce que, dans de nombreux pays, les traités de droit des
sociétés considèrent généralement comme étant les droits des action-
naires: le droit aux dividendes, le droit au reliquat d’actif en cas de liqui-
dation, le droit de vote aux assemblées générales, le droit des actionnaires
minoritaires d’intenter une action en justice dans la mesure où la respon-
sabilité des administrateurs est en cause, le droit de cession des actions,
le droit d’exiger la délivrance des titres, etc.

En considérant ces « droits » des actionnaires, nous constatons qu'ils se
divisent en deux catégories: d’une part, les droits dont jouissent les
actionnaires eux-mêmes, à savoir le droit aux dividendes, Je droit au
reliquat d’actif et le droit de céder les actions et, d’autre part, les droits
qui ont pour objet l'intérêt commun de la société elle-même et non
l'intérêt particulier des actionnaires, le droit de vote par exemple. Cer-
tains spécialistes allemands du droit des sociétés appellent les droits de
la première catégorie eigennützige Rechte (droits dans l'intérêt propre) et
les droits de la seconde catégorie gemeinniitzige Rechte (droits dans
l'intérêt commun). Ces derniers constituent les droits des actionnaires
lato sensu; leurs titulaires ne les exercent cependant pas en qualité d’ac-
tionnaires mais en tant qu’éléments constitutifs de l'assemblée générale;
par conséquent, ces droits ne peuvent pas être classés dans la catégorie
des droits des actionnaires sfricto sensu. Bien sûr, le fait de détenir une
part prépondérante du capital social aux assemblées générales conférerait
à l’actionnaire le droit de contrôle, mais on ne peut dire qu’il s'agisse là
d’un «droit» au sens propre: c’est plutôt un simple «intérêt ».

Quant aux droits des actionnaires d’exiger les dividendes ou le reliquat
d’actif, on ne peut leur dénier la qualification de droits stricto sensu, et
nous n’hésitons pas à classer les actions dans les catégories de «biens»,
«droits » ou «intérêts» pouvant faire l’objet d’une protection diploma-
tique.

On ne saurait, à notre avis, réfuter cette conclusion en faisant valoir
que le droit aux dividendes ou au reliquat d’actif ne peut se concrétiser

126
BARCELONA TRACTION (OP. IND. TANAKA) 126

que si des bénéfices ou des excédents apparaissent au bilan; il dépend
donc de la situation financière future de la société. Assurément, la posi-
tion des actionnaires est à cet égard plus incertaine que celle des créanciers
et des obligataires mais on ne peut pas, sous prétexte qu’il implique une
incertitude, exclure un droit éventuel du bénéfice de la protection diplo-
matique; le fait que les actionnaires n’ont aucun droit sur les biens
sociaux — leur propriétaire légal étant la société elle-même — n’est pas
non plus une raison suffisante de leur refuser le bénéfice de la protection
diplomatique.

En bref, de quelque façon qu’on interprète les droits des actionnaires,
chaque élément constitutif, c’est-à-dire chaque action, peut être défini
comme un «droit» ou un «intérêt». De plus, nous pouvons concevoir
ces droits et intérêts comme un tout, comme un faisceau de droits, devoirs
et intérêts divers, en y Voyant, par exemple, une Mitgliedschaft ou un
Mitgliedschaftsrecht, ce qui n’est rien d’autre qu’une certaine situation
juridique propre à l’actionnaire. Que cette situation juridique puisse
être et soit considérée comme l’objet d’une protection diplomatique,
c’est là chose facile à comprendre si l’on se rappelle qu’incorporée dans
le titre d’action, l’ensemble de cette situation devient négociable en tant
que valeur mobilière cotée dans les transactions boursières.

Dans ce contexte, nous établirons une distinction entre la protection
des actionnaires du point de vue du contenu réel des actions et la protection
des actionnaires en leur qualité de propriétaires des titres d’actions. Ce
qui nous intéresse, c’est seulement le premier cas où, la société ayant fait
l’objet d’actes qualifiées de lésions, la valeur intrinsèque des actions est
affectée — alors que dans le second cas, il s’agit de la protection du pro-
priétaire ou du possesseur d’un titre particulier considéré en tant que
titre-valeur, par exemple s’il y a rei vindicatio lorsque le titre a été volé ou
endommagé; ce dernier cas ne concerne donc pas la protection des
actionnaires dont nous nous occupons ici.

En somme, la situation juridique des actionnaires peut être considérée
comme constituant elle-même l’objet d’une protection diplomatique de la
part de l'Etat national desdits actionnaires. Peu importe, du point de vue
de la protection diplomatique, que cette situation soit conçue comme un
«bien», un «droit» ou un «intérêt». Même s’il n’est pas possible de
l’assimiler à un bien ou à un droit, il est certain qu’elle constitue un
«intérêt ».

On peut voir en l’action un type de bien nouveau qui est un produit
du capitalisme moderne; encore que, contrairement au droit d’auteur,
aux brevets et aux marques de fabrique, l’action ait son origine dans le
droit interne, elle a acquis un caractère des plus international du fait
qu’elle est anonyme et cessible. Aucun autre bien mobilier n’est compa-
rable à l’action, qui est dotée du plus haut degré de négociabilité grâce
au mécanisme des bourses internationales de valeurs.

127
BARCELONA TRACTION (OP. IND. TANAKA) 127

À mesure que les investissements internationaux se développent, la
nécessité d’assurer leur protection se fait sentir de façon aiguë. On
admettra que l’absence d’un droit des sociétés uniforme et l’extrême
imperfection du droit international privé en la matière rendent de plus
en plus nécessaire une protection diplomatique des actionnaires qui vienne
compléter les mesures prévues par le droit interne.

Il faut donc, en résumé, considérer la règle coutumière de la protection
diplomatique d’un point de vue téléologique, c’est-à-dire du point de
vue de l’esprit et du but de la protection diplomatique, sans nous en tenir
a des concepts de droit interne et de droit privé, dont la validité peut
être considérée comme relative puisqu’elle dépend des domaines et des
institutions. La notion de personnalité morale régit surtout les rapports
de droit privé. On ne saurait y voir un obstacle à la protection diploma-
tique des actionnaires. Pour ce qui est de la protection diplomatique, le
droit international considère la substance des choses plutôt que les formes
juridiques ou techniques; il accorde surtout de l’importance aux intérêts
véritables, plutôt qu’aux concepts juridiques. À cet égard, le droit inter-
national est réaliste et, par conséquent, souple.

Dans son opinion individuelle jointe à l’arrêt de 1964 et à propos de
la troisième exception préliminaire soulevée dans la présente affaire,
M. Wellington Koo s’exprime en ces termes:

«Le droit international, qui se fonde avant tout sur les principes
généraux de droit et de justice, n’est pas lié par des considérations
de pure technique et des considérations formalistes auxquelles le
droit interne accorde souvent de importance ... La réalité compte
plus que l’apparence. C’est l’intérêt au regard de l’equity qui importe
et non l'intérêt au regard de la /aw. En d’autres termes, c’est le fond
qui importe sur le plan international et non la forme.» (Barcelona
Traction, Light and Power Company, Limited, exceptions préliminaires,
arrêt, C.I.J. Recueil 1964, p. 62-63.)

*
* *

Cependant, même si l’on admet qu’un intérêt (au sens large) à la pro-
tection diplomatique existe, l'Etat a le pouvoir discrétionnaire d’exercer
ou de ne pas exercer cette protection dans certaines circonstances. I faut
ici distinguer entre deux questions: l’une est de savoir si la protection
diplomatique est juridiquement possible ou non — du point de vue de la
nature de l’objet protégé — l’autre consiste à déterminer si, dans un cas
donné, l'intervention d’un Etat au nom d’un ressortissant, à des fins de
protection diplomatique, est opportune ou non. Le premier problème
est juridique et se distingue du second, qui n’est autre que celui d’une
évaluation politique des faits dans tous leurs aspects (compte tenu essen-
tiellement de considérations d’ordre économique). L’un ne doit pas être
confondu avec l’autre.

128
BARCELONA TRACTION (OP. IND. TANAKA) 128

Ces deux problèmes tiennent à l'existence de deux sortes d'intérêts en
matière de protection diplomatique des actionnaires: l'intérêt originaire
des actionnaires qui nécessite leur protection par l'Etat dont ils sont
ressortissants, et celui de Etat des actionnaires qui peut devenir un fac-
teur déterminant dans l’exercice d’un pouvoir d'intervention discrétion-
naire. Là encore il faut se garder de confondre ces deux intérêts.

Examinons sous cet angle la portée qu'il convient d’attribuer au pour-
centage de participation des actionnaires à protéger dans le capital social.
Cet aspect de la question a fait l’objet d'échanges répétés entre les Parties,
à propos de la participation prépondérante de la Sidro, en pourcentage,
dans le capital de la Barcelona Traction. On a soutenu qu’une telle pré-
pondérance constitue une condition essentielle de l'existence ou de l’exer-
cice du droit de protection diplomatique des actionnaires. Nous ne
croyons cependant pas qu’il en soit ainsi. Le pourcentage semble être
en soi un élément dénué de pertinence du point de vue de la possibilité
juridique d’une protection diplomatique. La possession d’une seule action
justifierait en théorie existence d’un droit de protection. Que ce droit
soit exercé ou non relève du pouvoir de décision discrétionnaire de l'Etat
intéressé. L'essentiel est de savoir s’il existe un intérêt valant la peine
d’être protégé par l'Etat des actionnaires. Dans cette perspective, la
valeur totale des actions à protéger doit être considérée objectivement,
sans égard au pourcentage de capital représenté par ces titres. Une parti-
cipation de 25 pour cent dans une grosse société peut suffire à justifier
l’exercice de la protection diplomatique; au contraire, un portefeuille de
99 pour cent des actions d’une affaire insignifiante peut ne pas être pris
en considération. D’autres éléments peuvent, bien entendu, entrer en jeu.
Il y a la un problème politique relevant du pouvoir discrétionnaire de
l'Etat protecteur, et qui présuppose la possibilité d’une protection, et
non pas une question de droit visant justement à déterminer si cette possi-
bilité juridique existe.

Il nous paraît que le débat sur le pourcentage de la participation de la
Sidro dans le capital de la Barcelona Traction se rattache à l’idée de
protection de la société Barcelona Traction elle-même qui était à la base
de la requête belge de 1958. La controverse relative à ce pourcentage,
pour ce qui concerne la troisième exception préliminaire, peut s'inter-
préter comme une sorte de vestige de cette idée de protection de la société
qui inspirait la requête initiale; elle paraît donc se situer en dehors du
sujet qui nous occupe à présent.

La question de savoir si un Etat est fondé à exercer un droit de pro-
tection diplomatique en faveur d’une société étrangère est entièrement
différente. Elle semble devoir être résolue par la négative, pour la raison
que la société elle-même ne possède pas la nationalité de l'Etat qui exerce
la protection. La pratique de certains Etats admet cependant la possibi-
lité de protéger une société étrangère, si les ressortissants de l'Etat inter-

129
BARCELONA TRACTION (OP. IND. TANAKA) 129

venant y possèdent un intérêt «substantiel» (voir Edwin M. Borchard,
The Diplomatic Protection of Citizens Abroad, 1915, p. 622). Ce n’est pas
le cas dans l’affaire que nous examinons à présent, qui se rapporte à la
protection des actionnaires et non pas de la société elle-même. De tels
progrès ont cependant été réalisés que, par la protection d’une société
étrangère, on aboutit à protéger ies actionnaires. Il est naturel que, tant
que l’on se place du point de vue de la protection de la société même, le
pourcentage de participation des actionnaires protégés soit pris en con-
sidération. Mais puisque nous refusons d'admettre que la personnalité
morale de la société puisse faire obstacle à la protection diplomatique
et que nous attribuons aux actionnaires un statut indépendant pouvant
être l’objet d’une telle protection, le fait que la Sidro détient un certain
pourcentage, assez élevé, du capital de la Barcelona Traction, doit être
considéré comme l’un des facteurs à faire entrer en ligne de compte aux
fins de l’exercice de la protection diplomatique mais non comme l’un de
ceux qui sont juridiquement requis pour que le droit de protection existe.

*
* *

Il est vrai que les actes internationalement illicites qu’auraient commis
les organes administratifs ou judiciaires espagnols, tels que le refus
d’autoriser les transferts de devises, le jugement de faillite du 12 février
1948, etc., sont des actes dirigés contre la société Barcelona Traction,
laquelle est de nationalité canadienne. C’est pourquoi le Gouvernement
espagnol soutient que seul le Canada, Etat national de la société, est
habilité à exercer une protection diplomatique. L’argument s’inspire de ©
la conception de la société de capitaux en droit interne, sur laquelle nous
avons formulé des observations ci-dessus et suivant laquelle seule la
personne morale compte dans les rapports avec les tiers. Selon cette
conception, puisque seule la société peut étre victime d’un acte illicite, le
dommage subi par les actionnaires devrait donner lieu à indemnisation
indirectement, par le truchement de la société. En somme, seul l'Etat
national de la société serait habilité 4 exercer sa protection diplomatique
et non |’Etat national des actionnaires.

Il est tout aussi vrai que l'Etat national d’une société est habilité à
prendre des mesures de protection diplomatique en faveur de celle-ci, a
condition que le lien de nationalité soit effectif, c’est-à-dire que l’Etat
national ait réellement intérêt à protéger la société. Mais il y a de nom-
breux cas où la nationalité de la société n’est pas effective, où le lien entre
l'Etat national de la société et les actionnaires fait défaut et où, par suite,
l'Etat national de la société n’est guère enclin à exercer son droit de pro-
tection. I] se peut aussi que l’État national de la société se trouve placé
dans des circonstances particulières: par exemple, quand cet Etat et
l'Etat responsable des actes illicites ne sont pas liés par une clause de
juridiction obligatoire; ou bien quand le premier Etat, pour des raisons
politiques ou autres, ne tient pas à exercer sa protection diplomatique à

130
BARCELONA TRACTION (OP. IND. TANAKA) 130

l'encontre du deuxième Etat, ou encore quand l'exercice de la protection
diplomatique par le premier Etat risque de ne pas aboutir, etc. En de
telles circonstances, il n'y a plus qu'un seul recours: c'est que l'Etat
national des actionnaires prenne l'initiative de la protection de ses ressor-
tissants. On ne doit pas tolérer une absence totale de protection, car les
actionnaires se trouveraient alors sans aucun recours, ce qui serait une
source d’injustice et d’inéquité et nuirait au développement satisfaisant
des investissements internationaux.

Parmi les objections élevées à l’encontre de la thèse ci-dessus, qui tend à
admettre l’exercice de la protection diplomatique par Etat dont les
actionnaires sont ressortissants, il y a lieu de signaler la difficulté tenant
au fait que plusieurs Etats peuvent avoir simultanément ou concurrem-
ment le droit d’exercer une protection diplomatique à l'égard du même
objet. Ainsi, dans les cas où le capital d’une société est d’origine pluri-
nationale, plus d’un Etat pourrait intervenir en faveur de ses ressortis-
tissants actionnaires — sous réserve que la relation juridictionnelle néces-
saire existe — soit de la manière prévue aux articles 62 et 63 du Statut
de la Cour, soit par voie de compromis ou de requête (art. 40 du Statut).
Chacun des Etats habilités à exercer une protection diplomatique pourrait
l'exercer à sa discrétion, sans préjudice des droits de protection d’autres
Etats intéressés.

Cette pluralité de droits de protection diplomatique appartenant à
plusieurs Etats apparaît comme un phénomène extraordinaire mais, à
notre avis, c’est un phénomène juridique apparenté à celui que l’on re-
trouve en matière contractuelle ou délictuelle, où un même contrat ou
un même acte illicite peut autoriser une action en réparation de la part
de plusieurs personnes. En pareil cas, des actions multiples et simultanées
peuvent avoir un même objet; si l'une est exercée avec succès, les autres
s'éteignent, l’objet étant atteint.

En l’espèce, il n’existe donc aucune contradiction entre, d’une part, le
droit de protection diplomatique en faveur de la société Barcelona
Traction appartenant à l'Etat dont elle a la nationalité, c’est-à-dire le
Canada, et, d’autre part, le droit de protection diplomatique en faveur
des actionnaires de la société appartenant à l’Etat dont ces actionnaires
ont la nationalité, c’est-à-dire la Belgique. L'existence du premier droit
n'exclut ni l'existence ni l'exercice du second.

Comme ces deux droits de protection diplomatique — celui du Canada
et celui de la Belgique — coexistent parallèlement mais indépendamment
Pun de l’autre, il n’est nullement nécessaire, pour que le droit de la
Belgique naisse, que le Canada renonce définitivement à son droit de
protection en faveur de la société Barcelona Traction. Ce que fait le
Canada à cet égard n’a aucun effet sur l’existence du droit de protection
diplomatique de la Belgique à l'égard des actionnaires belges.

De même qu’une personne physique peut avoir la double nationalité,
on ne saurait nier la possibilité d’une pluralité de droits de protection
diplomatique dans le cas d’une société. Si la demande d'un des Etats

131
BARCELONA TRACTION (OP. IND. TANAKA) 131

aboutit, la demande de l’autre Etat s'éteint, parce qu’elle perd son objet.
Par conséquent, l'Etat défendeur ne peut pas être tenu de réparer deux
fois le dommage.

Bien entendu, on est dans une certaine mesure justifié à craindre les
complications qu’engendreraient des interventions multiples de la part
de plusieurs gouvernements. Mais si nous refusons ces interventions,
les intérêts légitimes d’actionnaires risquent de se trouver démunis de
toute protection de la part des Etats dont ces actionnaires sont ressortis-
sants. Il y a la un phénomène qui peut s'expliquer par certains défauts
inhérents à l'institution de la protection diplomatique telle qu’elle existe
actuellement, défauts liés peut-être à l'impossibilité pour les particuliers
de saisir les tribunaux internationaux. Dans la pratique, on pourrait
éviter beaucoup de complications et de confusion grâce à des négociations
et à des «solutions inspirées par la bonne volonté et le bon sens...»
(Réparation des dommages subis au service des Nations Unies, avis con-
sultatif, C.I.J. Recueil 1949, p. 186) que mettraient au point les Etats
intéressés. Ou bien il faudrait, dans le cadre d’une politique législative
internationale, prévoir des moyens de garantir la protection des investisse-
ments privés et trouver des solutions permettant d’obvier aux difficultés
liées à intervention multiple de plusieurs gouvernements. Mais nous ne
devons pas interdire les recours indispensables à la protection des
actionnaires de bonne foi en tirant argument de situations extrêmes.

Sans doute n’existe-t-il pas de règle de droit international qui autorise
deux sortes de protection diplomatique, l’une en faveur d’une société et
l’autre en faveur de ses actionnaires, mais il n’y en a pas non plus qui
interdise la double protection. Le droit présentant ici, semble-t-il, une
lacune, il faut la combler par le moyen d’une interprétation qui s'inspire
de l'esprit de l'institution de la protection diplomatique elle-même.

*
* *

Ce qui précéde nous permet de conclure que le point de savoir si le
Canda est habilité 4 exercer une protection diplomatique au profit de la
société Barcelona Traction en sa qualité d’Etat national de la société,
ou encore si le Gouvernement canadien a voulu à un moment donné
intervenir dans le différend mais y a finalement renoncé, est juridiquement
sans pertinence quand il s’agit de résoudre le problème du droit des
actionnaires à la protection diplomatique de leur Etat national. Ce droit
existe indépendamment du droit qui appartient à l'Etat national de la
société. Du reste, l’histoire de l'intervention canadienne, qui fut relative-
ment brève (1948-1952 ou 1955), mettrait en évidence la raison d’être
du droit des actionnaires à la protection diplomatique de l’Etat dont ils
sont ressortissants.

Cette protection des actionnaires eux-mêmes se justifie par la façon
dont sont conçues les relations entre une société et ses membres, les
actionnaires. Bien que la société soit dotée d’une personnalité morale

132
BARCELONA TRACTION (OP. IND. TANAKA) 132

indépendante, cette personnalité se présente non pas comme une fin en
soi, mais simplement comme un moyen d’atteindre un objectif économi-
que, qui est de s'assurer par un investissement limité le rendement
financier le plus élevé possible.

Au sens sociologique, une société entre dans la catégorie de la Gesell-
schaft et n’est rien d’autre que le moyen d’atteindre l'objectif économique
visé par ses membres, c’est-à-dire par les actionnaires; ces derniers sont la
substance de son existence; ils sont Jes souverains de la société exactement
comme le sont les citoyens dans un Etat démocratique. Concrétement,
qui, dans le cas de la société, a besoin de la protection diplomatique?
Personne d’autre que les actionnaires, même si, dans certains cas, c’est
la société elle-même qui apparaît formellement comme la protégée dont
l'Etat national épouse la cause. Par suite ce que l’on doit considérer
comme l’objet de la protection diplomatique, ce sont les actionnaires,
qui sont la véritable substance de la société et les titulaires d'intérêts;
ce n’est pas la société elle-même, qui n’a qu’une existence fictive et ne
constitue qu’un moyen technique de protéger les actionnaires, lesquels
sont les propriétaires réels et du patrimoine social et de l’entreprise.

De ce qui précède on peut déduire que la relation existant entre la
société et ses actionnaires est celle d’une communauté de destin, et c'est
là ce que le Gouvernement belge n’a cessé de faire valoir, en particulier
dans ses plaidoiries, pour justifier en l’espèce son droit d'exercer une
protection diplomatique au profit de ses nationaux actionnaires. Certes
les actes internationalement illicites dont il est fait état sont des actes
dirigés contre la société elle-même et non contre les actionnaires; mais
cela n’est vrai qu’en un sens purement formel; en réalité, société et
actionnaires sont indissolublemen: liés d’une manière telle que des actes
dommageables commis contre la société portent nécessairement préjudice
aux actionnaires en réduisant les dividendes ou le reliquat d’actif. L’union
entre la société et ses actionnaires se manifeste en ceci: ce sont les action-
naires, en définitive, qui perçoivent les bénéfices et supportent les pertes,
étant bien entendu que chacun d’eux n’est responsable qu’à concurrence
du montant des actions qu'il a souscrites.

En conséquence, les actes internationalement illicites qui sont allégués,
quoique dirigés contre une société, peuvent être considérés comme dirigés
contre ses actionnaires eux-mêmes car, pour l'essentiel, c’est-à-dire du
point de vue économique, on peut estimer qu’il y a identité entre la
société et ses actionnaires.

Il est donc impossible de dénier à l'Etat national des actionnaires un
droit de protection diplomatique en faveur de ses ressortissants pour le
motif que l’autre Etat posséderait ou exercerait le même droit au profit
de la société elle-même. C'est pourquoi, en la présente instance, le fait
de reconnaître un droit de protection diplomatique au Canada, Etat
national de la société Barcelona Traction, n'exclut pas le droit de protec-
tion de la Belgique, Etat national des actionnaires, en faveur de ceux-ci:
la Belgique peut ainsi être fondée à exercer le droit originaire qui lui

133
BARCELONA TRACTION (OP. IND. TANAKA) 133

appartient de protéger ses ressortissants actionnaires, indépendamment
de la protection que le Canada accorderait à la société. On ne peut donc
pas considérer que le Gouvernement belge se substitue au Canada pour
protéger la société.

Soit dit en passant, nous ne prétendons pas pour autant que l'intérêt
de la société coïncide parfaitement avec la totalité des intérêts des action-
naires. Nous sommes obligés d’admettre qu’initialement la société n’est
rien de plus qu’un moyen pour ses actionnaires d’atteindre leur objectif
lucratif; mais, tant que la société est en activité, elle mène dans une
certaine mesure une existence indépendante à l’abri de toute décision
arbitraire des actionnaires. Dès lors qu’une société demeure en vie assez
longtemps et remplit la fonction qu’elle s’est assignée, elle acquiert une
existence objective (c’est l’idée de l'Unternehmen an sich de Walther
Rathenau), à laquelle, du fait de l’importance de son rôle social, les
actionnaires n’oseraient pas mettre arbitrairement fin, même si cela était
juridiquement possible à la suite d’un vote à une majorité qualifiée.
On sait qu’à l’heure actuelle bon nombre de grosses sociétés influentes
étendent leurs activités aux domaines de l’enseignement, de la science,
de la philanthropie, et contribuent ainsi à résoudre au profit de humanité
tout entière les problèmes sociaux et culturels (cf. A. A. Berle, The 20th
Century Capitalist Revolution, 1954, p. 164, 188). Par suite, même lorsqu'il
s’agit d’une société de capitaux créée initialement aux fins égoistes des
actionnaires, la société a parfois un intérêt global distinct de l’intérêt
individuel des actionnaires, et nous ne pouvons donc exclure la possibilité
que ces deux intérêts entrent en conflit.

Pourtant, l’existence éventuelle de cet intérêt global n'empêche pas
qu’il y ait normalement une relation de communauté d’intérét entre la
société et ses actionnaires, et l’on peut considérer que les actes illicites
commis contre la société et qui lui causent un dommage sont également
dirigés contre les actionnaires.

Nous pouvons admettre l’existence d’une relation suffisante de cause
à effet entre les actes illicites commis contre la société et le dommage subi
par les actionnaires, ce qui s’explique, comme nous l'avons dit plus haut,
par l'existence d’une communauté de destin ou d’une quasi-identité sur
le plan économique entre la société et ses actionnaires.

*
* *

Les considérations qui précèdent nous semblent démontrer la raison
d’être du droit qu’a un Etat d’accorder une protection diplomatique
à ses ressortissants actionnaires d’une société ayant la nationalité d’un
autre Etat.

Les Parties ont invoqué à l’appui de leurs thèses des précédents tirés de
sentences arbitrales internationales, la pratique des Etats et les écrits
de publicistes éminents. Encore qu’on ne trouve pas, en matière de
protection des actionnaires, de cas exactement identiques à l’affaire qui

134
BARCELONA TRACTION (OP. IND. TANAKA) 134

nous occupe, la pratique et la doctrine internationales ne semblent pas
proscrire la protection des actionnaires par Etat dont ceux-ci — mais non
la société elle-même — sont ressortissants.

Le Gouvernement espagnol admet la protection des actionnaires par
leur Etat national: 1) lorsque la société possède la nationalité de l'Etat
responsable du dommage causé, conformément à la tendance générale
de la pratique et de la doctrine internationales, et 2) lorsque la société
étrangère a été dissoute ou est pratiquement défunte. Dans ces deux cas,
on se trouve devant une situation où il est impossible, en fait comme en
droit, de compter que l’Etat national de la société protégera les action-
naires. C’est ce qui justifie qu’en pareil cas l'Etat national des actionnaires
protège directement ceux-ci. La question se pose de savoir si ces deux
exemples peuvent être considérés comme illustrant un principe général
de protection des actionnaires, ou s'ils constituent des exceptions au
principe de base, lequel n’admettrait pas cette protection.

Le principe de droit international coutumier concernant la protection
diplomatique exercée par un Etat en faveur de ses ressortissants, si général
et si vague soit-il, n'empêche pas d'inclure les droits ou Ja situation juri-
dique des actionnaires parmi les «biens, droits et intérêts » faisant l’objet
d’une protection. On peut justifier cette conclusion en y voyant une inter-
prétation exacte du droit international coutumier en matière de protection
diplomatique, surtout si l’on tient compte de la nécessité, rappelée plus
haut, des investissements internationaux aussi bien dans le passé que pour
l'avenir. On doit considérer que l'intérêt des actionnaires a la nature
d’un intérêt légitime méritant d'être protégé par leur Etat national.

Par ailleurs, le droit international coutumier n’interdit pas la protection
des actionnaires par leur Etat national même lorsque l’Etat national de
la société possède le droit de protéger celle-ci.

Le Gouvernement espagnol nie que l'Etat national des actionnaires
ait un droit de protection diplomatique en leur faveur. Il n’admet la
protection diplomatique des actionnaires que dans les deux cas exception-
nels mentionnés plus haut. Dans cette conception, la protection des
actionnaires est considérée uniquement comme un pis-aller, à défaut
d’une protection de la société elle-même rendue impossible par les
circonstances précitées. Dans la nôtre, la protection des actionnaires est
une notion indépendante de la protection de la société elle-même. Par
conséquent, elle peut exister en dehors de toute circonstance qui entra-
verait ou paralyserait l'exercice du droit de protection de la société et
l'intervention de son gouvernement national. En droit international,
aucune restriction ne semble limiter aux deux cas indiqués la protection
des actionnaires d'une société étrangère par leur Etat national. L'Etat
national des actionnaires — en l'occurrence la Belgique — a le droit de les
protéger de la même façon que si la société possédait la nationalité de
l'Etat responsable du préjudice ou que si la société avait été dissoute ou
était pratiquement défunte.

Bref. la thèse du Gouvernement espagnol est fondée sur la notion de

13S
BARCELONA TRACTION (OP. IND. TANAKA) 135

personnalité morale de la société telle qu’elle existe en droit interne, et
sur la notion d’actionnaire qui en découle. Nous estimons pour notre
part que les deux types de protection, la protection de la société et celle
des actionnaires, peuvent coexister sur un pied d'égalité, la seconde
n'étant pas le complément de la première.

Pour les raisons qui précèdent, nous concluons que la Belgique a,
de façon indépendante, le droit de protéger les actionnaires belges de Ja
Barcelona Traction, conformément à l'interprétation qu’il convient de
donner du droit international coutumier en matière de protection diplo-
matique des nationaux.

II

Nous avons étudié jusqu’ici la question du fondement juridique,
c’est-a-dire théorique, de la qualité pour agir du Gouvernement belge,
qui consiste à déterminer si un Etat a ou non le droit de protéger ses
ressortissants, actionnaires d’une société d’une autre nationalité que la
sienne. Ayant répondu à cette question par l’affirmative, nous devons
maintenant envisager certaines autres questions du point de vue de
l'identification des actionnaires visés dans la présente espèce.

Il s’agit évidemment de savoir s’il existe des actionnaires fondés à
bénéficier d’une protection diplomatique de la part de l'Etat dont ils
sont ressortissants. Seules donc nous intéressent, parmi les personnes
dites «actionnaires », celles qui remplissent les conditions voulues, du
point de vue fonctionnel et du point de vue temporel, pour bénéficier
de la protection. (II va sans dire que la preuve de leur qualité d’action-
naires doit résulter en principe de l'inscription au registre, s’il s’agit
d'actions nominatives, ou de la possession des titres, s’il s’agit d'actions
au porteur.)

Du point de vue de la différenciation fonctionnelle, un problème se
pose lorsque les actions appartiennent à deux personnes, l’une étant un
nominee, dont le nom est inscrit sur le registre des titres et qui exerce
certains droits en tant qu'alter ego du propriétaire véritable, l'autre
étant le beneficial owner, qui a la propriété réelle, ou économique, des
actions et possède de ce fait des droits. Quel critère choisir pour déter-
miner qui, du nominee ou du beneficial owner, est l'actionnaire appelé
à bénéficier de la protection?

En l'espèce, le registre des actionnaires de la société Barcelona Traction
tenu par la National Trust Company de Toronto indique successivement,
à partir du 7 novembre 1939, les noms de deux sociétés de personnes,
Charles Gordon & Company du New Jersey et Newman & Company
de New York, toutes deux de nationalité américaine; on n'y trouve
pas le nom de la Sidro, qui est de nationalité belge. Le Gouvernement
belge soutient qu'il existe, entre les deux sociétés américaines et la Sidro,
une relation contractuelle de nominee à beneficial owner. L'établissement
d’une telle relation s’expliquerait par la nécessité, pour la Belgique

136
BARCELONA TRACTION (OP. IND. TANAKA) 136

occupée par l’Allemagne pendant la guerre, de protéger contre l'ennemi
la participation de ia Sidro au capital et à la gestion de la Barcelona
Traction. L'existence de cette relation conduit à se poser la question
suivante: laquelle des deux nationalités, la nationalité américaine ou la
nationalité belge, l’emporte-t-elle lorsqu'il s’agit de déterminer quelle
est la nationalité des actions de la Sidro?

Le Gouvernement espagnol refuse tout effet à la nationalité belge de
la Sidro parce qu’il considère les nominees, lesquels sont de nationalité
américaine, comme les véritables actionnaires. A notre avis, c’est le
beneficial ownership et donc, en l'espèce, la situation de la Sidro, beneficial
owner, qu'il faut retenir comme critère. La raison en est la suivante:
la protection diplomatique s’exerce au bénéfice de qui détient l’intérêt
véritable; elle n’a pas à tenir compte de mécanismes juridiques de droit
privé tels que la personnalité morale, la relation nominee-beneficial owner,
etc. Comme nous l’avons vu dans un autre contexte, la règle de la protec-
tion diplomatique doit faire abstraction du voile juridique de la person-
nalité morale de la société au profit de sa substance réelle, à savoir les
actionnaires; de même elle doit faire abstraction du voile juridique du
nominee au profit du beneficial owner. L'existence d’une relation nominee-
beneficial owner ne doit avoir aucune influence sur la protection diploma-
tique des actionnaires. La Sidro ne perd ni sa participation dans Îa
Barcelona Traction ni sa nationalité belge. I] est impensable que la
conclusion d’un contrat de nominee, qui répondait à une nécessité
imposée par la guerre, puisse modifier en quoi que ce soit le statut
d’actionnaire de la Barcelona Traction qu'avait la Sidro.

Bref, la nationalité américaine des deux sociétés susnommées n’affecte
en rien la qualité pour agir du Gouvernement belge. Seul est pertinent,
à cet égard, le fait que la Sidro est le beneficial owner, c'est-à-dire le
propriétaire véritable, des actions de la Barcelona Traction dont les
sociétés américaines sont nominees.

* * *

Nous en venons à la question de l’existence d’un lien de nationalité
entre les actionnaires et l'Etat protecteur en tant que condition même
de la protection dans la présente affaire.

Par sa requéte du 14 juin 1962, le Gouvernement belge demande
réparation du préjudice qui aurait été causé 4 un certain nombre de
ses ressortissants en leur qualité d'actionnaires de la Barcelona Traction,
Light and Power Company. Parmi ces actionnaires figurent a la fois des
personnes physiques et des personnes morales.

Le Gouvernement belge soutient qu’il a qualité pour agir du fait de
la prépondérance des intérêts belges dans la Barcelona Traction. D'après
lui cette prépondérance des intérêts belges est mise en évidence par le fait
que la majorité des actionnaires de la société sont de nationalité belge
et que leur participation représentait 88 pour cent du capital-actions de

137
BARCELONA TRACTION (OP. IND. TANAKA) 137

la Barcelona Traction. Toujours d’après le Gouvernement belge, l’action-
naire le plus important de la société Barcelona Traction est la Sidro, S.A.
(Société internationale d’énergie hydro-électrique), qui détiendrait à elle
seule 75 pour cent des actions belges.

Pour démontrer la prépondérance de la participation belge dans la
Barcelona Traction au moment du jugement de faillite, le Gouvernement
belge avance (mémoire, par. I-10) les chiffres ci-après:

Actions nominatives émises. . . . . . . . . . . 1080446
Actions au porteur émises . . . . . . . . . . . 718 408
Total des actions émises . . . . . . . . . . . . 1798854
Actions appartenant à des ressortissants belges (mi-
nimum) ................. . 1607 845
Actions n’appartenant pas a des ressortissants belges
(maximum). . . . . . . . . . . . . . . . . 191009

La participation belge dans le capital de la Barcelona Traction à la
date de la mise en faillite de cette société atteignait donc un pourcentage
non inférieur à 89,3 pour cent du capital social émis.

Dans ce chiffre minimum de 89,3 pour cent, la Sidro intervenait pour
75,75 pour cent, si bien que 13,55 pour cent au moins du capital de la
Barcelona Traction appartenaient à d’autres ressortissants belges.

Les chiffres qui précèdent proviennent de trois sources principales
d'information:

1. Données tirées du registre des actions nominatives de la Barce-
lona Traction. |

Tl résulte d’un relevé établi par la National Trust Company de
Toronto, qui tenait le registre d’actions de la Barcelona Traction, ce

qui suit:
Total des actions émises . . . . . . . . . . 1798854
Actions nominatives. . . . . . . . . . . . ] O80 446
Actions nominatives appartenant à la Sidro. . 1 012 688
Actions nominatives appartenant à des action-
naires autres que la Sidro. . . . . . . . . 67 758

Total . . . . 1 080 446

Le total des actions nominatives de propriété belge était de
1 013 108, dont 420 actions appartenant à des actionnaires belges
autres que la Sidro.

Les actions mentionnées ci-dessus comme appartenant à la société
Sidro étaient inscrites au registre des actions nominatives depuis
le 7 novembre 1939 sous le nom de Charles Gordon & Company,
nominee pour lesdites actions.

138
BARCELONA TRACTION (OP. IND. TANAKA) 138

2. Données tirées de la comptabilité de la Sidro.

Les indications ci-dessus sont confirmées et complétées par la
comptabilité de la Sidro. I! résulte en effet du certificat établi par la
firme de chartered accountants Deloitte, Plender, Griffiths & Co.,
en date du 6 mai 1959, qu’au 12 février 1948 la Sidro possédait
1 012 688 actions de la Barcelona Traction sous forme nominative
et 349 905 actions au porteur, soit au total 1 362 593 actions sur
un total de 1 798 854 actions émises, ce qui représentait 75,75 pour
cent du capital social.

3. Données résultant des renseignements recueillis par Institut
belgo-luxembourgeois du change.

A Pépoque de la déclaration de faillite de la Barcelona Traction,
cette société avait émis 1.798 854 actions dont au moins 1 607 845
appartenaient à des ressortissants belges: 1 362 593 à la Sidro (soit
1 012 688 actions nominatives et 349 905 actions au porteur) et au
moins 245 252 actions (420 nominatives et 244 832 au porteur) a
d’autres ressortissants belges.

La participation belge était donc d’au moins 89,3 pour cent du
capital social.

Voyons ensuite quels étaient les intéréts belges dans la Barcelona
Traction au moment de l’introduction de l’instance internationale (14 juin
1962) (mémoire, par. 11-19). Nous avons à ce sujet les chiffres ci-après:

Actions nominatives émises. . . . . . . . . . . 1472310
Actions au porteur émises . . . . . . . . . . . 326 544
Total des actions émises . . . . . . . . . . |. . 1798 854
Actions appartenant à des ressortissants belges . . 1 588 130

Actions n’appartenant pas à des ressortissants belges 210 724

La preuve de la prépondérance belge à cette date est faite à l’aide des
données fournies notamment par:

1. Le registre des actions nominatives de la Barcelona Traction.
Un relevé dressé par la National Trust Company de Toronto fait
apparaître ce qui suit:

Total des actions émises . . . . . . . . . . 1 798 854
Actions nominatives. . . . . . . . . . . . 1472310
Actions nominatives appartenant à la Sidro. . 1 354 514

Actions nominatives appartenant à des action-
naires autres que la Sidro. . . . . . . . . 117 796
Total . . . . 1 472310

139
BARCELONA TRACTION (OP. IND. TANAKA) 139

Le total des actions nominatives de propriété belge était donc de
1 356 902, dont 2388 appartenant à des actionnaires belges autres
que la Sidro.

Quant aux actions nominatives appartenant a la Sidro, on notera
que le nominee était cette fois la firme Newman & Co., de New York,
qui avait succédé à la firme Charles Gordon & Co.

2. Données tirées de la comptabilité de la Sidro.

Il ressort d’un certificat établi par la firme Deloitte, Plender,
Griffiths & Co., en date du 23 aofit 1962, qu’au 14 juin 1962 la Sidro
possédait 1 354 514 actions Barcelona Traction sous forme nomina-
tive, et 31 228 actions au porteur, soit au total 1 385 742 actions sur
1 798 854 actions émises, ce qui représentait 77 pour cent du capital
total de la Barcelona Traction.

3. Données concernant les actions au porteur aux mains du public
belge.

Au 1° avril 1962, il y avait en circulation 326 554 actions au
porteur de la Barcelona Traction, dont la Sidro possédait 31 228.

A l’époque de l’introduction de l'instance, le nombre des actions
de la Barcelona Traction en circulation était de 1 798 854, dont au
moins 1 588 130 appartenaient à des ressortissants belges, 1 385 742 à
la Sidro (1 354 514 nominatives et 31 228 au porteur) et au moins
202 388 (2388 nominatives et 200 000 au porteur) à d’autres ressor-
tissants belges.

Des éléments qui précèdent on peut conclure que plus de 88 pour cent
des actions de la Barcelona Traction se trouvaient en mains belges, tant
au moment de la mise en faillite de cette société qu’à celui de l’introduc-
tion de l'instance.

Cette participation belge est détenue à concurrence de 10 à 15 pour
cent du capital de la Barcelona Traction par le public belge en général et
à concurrence de 75 à 77 pour cent du capital par la société Sidro, qui est
de statut belge.

C’est ainsi que le Gouvernement belge fait la démonstration de la
prépondérance de la participation belge dans le capital de la Barcelona
Traction.

Les chiffres de 88 pour cent pour la participation belge totale dans la
Barcelona Traction, et de 75 pour cent pour celle de la Sidro, à une date
critique, sont-ils exacts? Cela dépend du crédit que lon peut accorder aux
renseignements fournis par la National Trust Company de Toronto, par
la firme d’experts comptables Deloitte, Plender, Griffiths & Company
et par l’Institut belgo-luxembourgeois du change.

Tl a été soutenu que, comme ces trois principales sources d information
se situent du côté belge, on ne saurait en attendre des indications impar-
tiales. Mais il n’est pas juste de leur refuser pour cette raison toute force
probante. Chaque cas doit être apprécié selon les circonstances qui lui
sont propres.

140
BARCELONA TRACTION (OP. IND. TANAKA) 140

Il s’agit là, en particulier, d’une question de degré. Le pourcentage de
la participation belge n’est peut-être pas exact à l’unité près. Le chiffre
est peut-être de 90 ou de 80 pour cent au lieu de 88 pour cent. Mais on
ne peut pas contester la force probante d’une affirmation parce qu’elle
comporte une inexactitude ou une erreur mineure, La question de la
qualité pour agir du Gouvernement belge continue de se poser dans les
mêmes termes, que la participation soit de 80 ou de 10 pour cent.

*
* *

Nous devons ensuite nous demander si l’on peut dire que la Sidro
posséde le caractére belge. C’est 14 un probléme tout différent de celui
de savoir si la Sidro possédait vraiment 75 pour cent du capital-actions
dela Barcelona Traction. Ce qui importe ici, c’est la structure de la Sidro,
en tant que personne morale pouvant compter parmi ses éléments cons-
titutifs des personnes physiques et morales. Si un des actionnaires de la
Sidro est une société, le caractére belge de la Sidro peut dépendre de la
nationalité des personnes physiques actionnaires de ladite société. II
en va de même si un actionnaire de cette dernière société est lui-même
une société, et ainsi de suite à l'infini. Dans ces conditions, on ne pourrait
établir le caractère national de la Sidro qu’en fonction de la nationalité
des personnes physiques qui sont les actionnaires individuels apparais-
sant en dernier lieu.

Le Gouvernement espagnol nie le caractère belge de la Sidro, car
il soutient que la participation belge dans la Sofina, principal actionnaire
de la Sidro, est très limitée. Toutefois, pour établir le caractère belge
grâce auquel la Sidro pourrait être protégée, il n’est nullement nécessaire
de pousser à ce point une logique purement formelle.

On peut admettre sans la moindre hésitation que la Sidro possède
la nationalité belge. Cette société a été constituée selon le droit belge et
son siège social se trouve en territoire belge, à Bruxelles. Le Gouverne-
ment espagnol n’a jamais contesté sa nationalité belge. La Sidro est donc
habilitée à bénéficier de la protection diplomatique du Gouvernement
belge; sa constitution et son siège lui confèrent ce droit. Ces faits suffi-
sent à justifier Je lien qui existe entre la Sidro et la Belgique. De même
que la Barcelona Traction Company peut bénéficier de la protection
diplomatique du Gouvernement canadien en raison de facteurs sembla-
bies, la Sidro peut recevoir la protection diplomatique du Gouvernement
belge en vertu de sa nationalité belge. Il se peut que la Sidro soit à même
de bénéficier de deux protections, compatibles l’une avec l’autre: elle
pourrait, d’une part, être protégée indirectement par le Gouvernement
canadien, en tant qu’actionnaire d’une société canadienne, la Barcelona
Traction, et d’autre part, être protégée directement par le Gouvernement
belge en raison de sa nationalité belge. Sous ce dernier aspect, la Sidro
peut faire l’objet d’une protection belge en tant qu’actionnaire de la
Barcelona Traction, du fait de sa nationalité belge et en tant que société.

141
BARCELONA TRACTION (OP. IND. TANAKA) 141

Il convient ici de dire quelques mots de l’arrêt rendu par la Cour in-
ternationale de Justice dans l’affaire Nottebohm (deuxième phase, arrêt,
C.LJ. Recueil 1955, p. 16, 17, 25, 26). Par cet arrêt, M. Nottebohm s’est
vu refuser le bénéfice de la protection diplomatique du Liechtenstein
vis-à-vis du Guatemala, pour le motif que sa nationalité liechtensteinoise
n’était pas effective. Mais cet arrêt portait sur le caractère effectif ou non
de la nationalité d’une personne physique, et non d’une société. En
outre, cet arrêt est sans pertinence en l'espèce, car la nationalité de la
Sidro est établie sans conteste.

En résumé, la qualité pour agir du Gouvernement belge peut être fondée
sur la nationalité belge de la Sidro, même si l’on ne peut pas démontrer
jusqu’au bout la nationalité belge de la majorité des actionnaires.

Le pourcentage des actions de la Barcelona Traction détenu par ia
Sidro et par d’autres actionnaires belges n’a aucune incidence parti-
culière sur la question de la qualité pour agir du Gouvernement belge,
mais il jouerait un rôle primordial s’il s'agissait d'évaluer le préjudice
causé éventuellement aux actionnaires belges.

On peut résoudre affirmativement le problème de la continuité de
la nationalité, c’est-à-dire celui de l'identification des actionnaires du
point de vue temporel. Cette continuité est établie à suffisance par l’exis-
tence ininterrompue de la Sidro depuis 1923, et notamment aux deux
dates critiques.

Quant à la question des actions au porteur, elle ne semble pas pertinente
quand il s’agit de se prononcer sur la qualité pour agir et sur la continuité.

Pour les motifs indiqués ci-dessus, il y a lieu de rejeter la troisième
exception préliminaire soulevée par le Gouvernement espagnol.

Nous allons maintenant examiner la quatrième exception préliminaire
soulevée par le Gouvernement espagnol contre la requête belge.

III

Dans la quatrième exception préliminaire, le Gouvernement espagnol
soutient que la requête belge du 14 juin 1962 est irrecevable, la Barcelona
Traction et les autres personnes intéressées n'ayant pas épuisé les recours
internes comme le droit international le prescrit.

Le Gouvernement espagnol invoque non seulement la règle de droit
international coutumier ayant trait à l’épuisement des recours internes,
mais aussi l’article 3 du traité de conciliation, de règlement judiciaire
et d'arbitrage du 19 juillet 1927, qui est ainsi conçu:

«S'il s’agit d’une contestation dont l’objet, d’après la législation
intérieure de l’une des Parties, relève de la compétence des tribunaux
nationaux, cette Partie pourra s'opposer à ce qu’elle soit soumise à
la procédure prévue par le présent traité avant qu’un jugement
définitif ait été rendu, dans un délai raisonnable, par l’autorité ju-

142
BARCELONA TRACTION (OP. IND. TANAKA) 142

diciaire compétente. » [Société des Nations, Recueil des traités, vol.
LXXX, p. 18 et suiv. Note du Greffe.]

Que la règle de l’épuisement des recours internes soit «une règle
bien établie du droit international coutumier » et que cette règle ait
«été généralement observée dans les cas où un Etat prend fait et cause
pour son ressortissant dont les droits auraient été lésés dans un autre
Etat en violation du droit international », la Cour internationale de Jus-
tice l’a énoncé nettement ({nterhandel, arrêt, C.I.J. Recueil 1959, p. 27).

La Cour a dit encore à ce propos:

«Avant de recourir à la juridiction internationale, il a été considéré
en pareil cas nécessaire que l'Etat où la lésion a été commise puisse
y remédier par ses propres moyens, dans le cadre de son ordre juri-
dique interne. » ({bid., p. 27.)

La disposition de l’article 3 du traité de 1927 ne fait qu’exprimer cette
règle qui existait déjà, et dont l'esprit et le principe sont explicités dans
la décision de la Cour et consacrés dans des conventions prévoyant la
juridiction obligatoire de tribunaux internationaux.

Avant de considérer si la quatrième exception préliminaire est ou non
fondée, il nous faut examiner la relation qui existe entre deux notions:
l'épuisement radical des recours internes et le déni de justice (car c’est
un déni de justice qui est considéré comme l'élément principal, central,
du problème posé par les actes internationalement illicites que le Gou-
vernement belge impute aux autorités espagnoles).

On ne saurait en effet comprendre la position de la Cour, qui a joint
la quatrième exception préliminaire au fond, sans étudier ce lien entre
l'épuisement des recours internes et le déni de justice.

La Cour a statué en ces termes:

' «En ce qui concerne la quatrième exception préliminaire, les
considérations qui précèdent s'appliquent à fortiori pour justifier
une jonction au fond; en effet, la présente affaire n’est pas de celles
où l’allégation touchant le non-épuisement des recours internes
soulève sans le moindre doute des problèmes de caractère prélimi-
naire pouvant être réglés indépendamment. Cette allégation est
inextricablement liée aux questions de déni de justice qui constituent
la plus grande partie du fond. L’exception du défendeur d’après
laquelle les recours internes n’auraient pas été épuisés se heurte
constamment à la thèse du demandeur d’après laquelle c'est no-
tamment en essayant d’épuiser les recours internes que l’on aurait
subi les dénis de justice allégués.» (Barcelona Traction, Light and
Power Company, Limited, exceptions préliminaires, arrêt, CI.
Recueil 1964, p. 46.)

143
BARCELONA TRACTION (OP. IND. TANAKA) 143

Par conséquent, avant de décider s’il convient ou non de retenir la
quatriéme exception préliminaire, nous formulerons quelques observa-
tions sur le lien complexe qui existe entre |’épuisement des recours inter-
nes et le déni de justice.

Il ne fait pas de doute que la régle des recours internes a le caractére
d’une règle de procédure en ce sens qu’elle oblige la personne qui doit
être protégée par son gouvernement à épuiser les recours internes dont
elle dispose dans Etat considéré avant que son gouvernement n’endosse
sa réclamation devant un tribunal international.

Quelle est la raison d’être de cette règle?

Premièrement, le déroulement consécutif de deux procédures — l’une
interne, l’autre internationale — est propre à favoriser et à garantir la
justesse de la décision (étant bien entendu que la procédure devant un
tribunal international n’est pas du tout comparable à la procédure de la
cour de cassation, par exemple).

En second lieu, tant que les recours internes ne sont pas épuisés et
que certains restent encore ouverts, la condition requise n’est pas remplie,
Pour que les recours internes soient épuisés, il faut qu’un «jugement
définitif » ait été rendu ou qu'il existe d’autres circonstances du même
ordre. Alors seulement il est légitime d'utiliser les recours internationaux.

En troisième lieu, cette règle de procédure apparaît comme lexpres-
sion d’une conception plus élevée d’équilibre ou d’harmonie, dans la
communauté mondiale, entre les exigences nationales et les exigences
internationales. Le professeur Charles De Visscher explique ainsi le
but de la règle: «Ji s'agit donc ici avant tout d’une règle de procédure
propre à réaliser un certain équilibre entre la souveraineté de l'Etat
recherché et, d’autre part, les exigences supérieures du droit interna-
tional...» («Le déni de justice en droit international», Recueil des cours
de l’Académie de droit international de La Haye, tome 52, 1935, vol. II,
p. 423); ou encore, comme l’a dit M. Cordova:

«La principale raison de son existence est la nécessité absolue d’har-
moniser les juridictions internationale et nationale — assurant
ainsi le respect dû à la juridiction souveraine des Etats — auxquelles
doivent se soumettre les ressortissants et les étrangers et dans la
protection diplomatique des gouvernements à laquelle seuls ont
droit les étrangers» (Opinion individuelle, Jnterhandel, arrêt,
C.LJ. Recueil 1959, p. 45).

La règle de procédure de l’épuisement des recours internes présuppose
chez le demandeur une confiance profonde dans le système judiciaire et
dans son fonctionnement, cette confiance étant une des conditions fon-
damentales de l'épuisement des recours dans l'Etat intéressé.

144
BARCELONA TRACTION (OP. IND. TANAKA) 144

Nous en venons maintenant à la notion de déni de justice.

Si l’épuisement des recours internes relève, en droit, du domaine de
la procédure, le déni de justice est une question de fond. En lespèce,
il s’agit d’une notion fondamentale appliquée à tous les actes prétendu-
ment illicites sur le plan international que le Gouvernement belge attribue
aux autorités espagnoles. L’épuisement des recours internes, au con-
traire, n’est que la condition à remplir pour obtenir réparation du pré-
judice que les actionnaires de la Barcelona Traction auraient subi du
fait d’un déni de justice.

J'examinerai d’abord la notion de déni de justice, puis la relation
logique qui existe entre le déni de justice et la règle de l’épuisement des
recours internes.

Au sens large, l'expression «déni de justice» désigne toute infraction
internationale commise au détriment d’un étranger et dont il peut être
demandé réparation à un Etat. Elle évoque, au sens courant, l’idée d’un
dommage causé par un tribunal et engageant la responsabilité de l'Etat.
S'agissant des actes d’un tribunal qui engagent la responsabilité de
PEtat, une interprétation très étroite refuse pratiquement d’admettre
l'existence d’un déni de justice lorsqu'une décision judiciaire est rendue,
quelle qu’elle soit, et cherche à restreindre l’application de cette institu-
tion au cas où des étrangers se voient refuser l’accès aux tribunaux.
Cette thèse, qui revient virtuellement à ne voir de déni de justice que là
où toute action en justice est interdite à un étranger, ne saurait être
acceptée. Selon une autre conception plus modérée et généralement
admise, et à laquelle on peut souscrire, il y a déni de justice en cas de:

«corruption, menaces, délais injustifiées, abus de procédure flagrant,
jugement dicté par le pouvoir exécutif ou si manifestement injuste
qu'aucun tribunal à la fois compétent et probe n’eût pu le rendre
Mais un jugement simplement erroné, voire injuste, rendu par un
tribunal ne saurait constituer un déni de justice...» (Brierly-Wal-
dock, The Law of Nations, 6° éd., 1963, p. 287; voir également
sir Gerald Fitzmaurice, « The meaning of the term « denial of justice »,
British Year Book of International Law, 1932, p. 93.)

*
* *

Nous étudierons a présent la relation logique entre les deux notions
de l'épuisement des recours internes et du déni de justice, pour examiner
ensuite la recevabilité de la quatrième exception préliminaire.

Comme nous l’avons vu, l'épuisement des recours internes a le ca-
ractère d’une condition préalable de procédure, que doit remplir la
personne dont l'Etat national veut protéger les intérêts au moyen d’une
instance internationale. Mais pour que cette condition puisse être
remplie, il faut que la situation judiciaire dans l'Etat intéressé soit de
nature à permettre l'épuisement des recours. Nous devons par suite

145
BARCELONA TRACTION (OP. IND. TANAKA) 145

reconnaître certaines exceptions à l’application de la règle de l'épuisement
des recours internes. Par exemple:

«La réclamation internationale n’est pas subordonnée à lPépui-
sement préalable des recours quand ceux-ci sont absents, inadéquats
ou à priori inefficaces. Il en est ainsi quand l’organisation judiciaire
de l'Etat ne fournit aucune voie légalement organisée, quand les
voies légales n’ouvrent aux intéressés aucune perspective raisonnable
de succès, ou enfin, quand au cours même de la procédure, le plai-
deur étranger est victime de lenteurs ou d’obstructions équivalant à
un refus de statuer et qui l’autorisent à abandonner une voie qui se
révèle sans issue. » (Charles De Visscher, op. cit., p. 423-424.)

Dans ces conditions, le respect de la juridiction souveraine des Etats
et la confiance en celle-ci qui, comme nous l’avons dit, constituent la
raison d’être de la règle de l’épuisement des recours internes, n’existent
pas. La règle n’impose pas, semble-t-il, aux intéressés d’engager une
action manifestement illusoire et dépourvue de portée, ni de tenter à
nouveau une action qui s’est déjà révélée vaine.

Comme on l’a dit, «le réclamant ne peut être tenu d’épuiser la justice
dans un Etat où il n’y a pas de justice à épuiser » (Charles De Visscher,
op. cit., p. 424); et encore, «Un réclamant n’est pas tenu d’épuiser la
justice dans un Etat étranger où il n’y a pas de justice à épuiser » (décla-
ration du secrétaire d’Etat, M. Fish, citée dans Moore, International
Law Digest, vol. VI, 1906, p. 677). Si le déni de justice est la règle dans
le pays considéré, il n’est pas possible d’épuiser les recours internes.
Dans les cas extrêmes que je viens de mentionner, Ja condition de l’épui-
sement préalable des recours internes est impossible à remplir pour les
intéressés, qui doivent par conséquent en être dispensés.

Nous devons limiter l’application de la règle de l'épuisement des recours
internes aux cas et aux situations où il est possible de la respecter. On
peut donc dire que, dans la pratique, cette règle n’est pas absolue.

Compte tenu de ce qui précède, voyons si la règle de l'épuisement des
recours internes peut être opposée au Gouvernement belge et, dans
l’affirmative, si cette obligation a été respectée ou non.

Il est clair que le Gouvernement belge fonde sa réclamation sur des
actes internationalement illicites qu’aurait commis le Gouvernement
espagnol, ces actes étant globalement qualifiés de déni de justice.

Selon la requéte belge (par. 43), ils constituent en effet

«un ensemble de mesures positives, d’actes ou d’omissions souvent
contradictoires, qui s’enchevétrent et s’intègrent les uns dans les
autres, et dont le caractére illicite au regard du droit des gens se
manifeste de maniére particuliérement évidente dans le résultat final
auquel ils ont abouti ».

146
BARCELONA TRACTION (OP. IND. TANAKA) 146

Le Gouvernement belge classe ces mesures, actes et omissions en
mesures administratives manifestement arbitraires ou discriminatoires,
et en décisions de justice révélant un manque d'impartialité, un mépris
du principe de l'égalité des parties devant le juge et d’autres vices consti-
tutifs de déni de justice au sens du droit international. Pour ce qui est
du comportement des instances judiciaires, le Gouvernement belge
soutient qu’un grand nombre de décisions des tribunaux espagnols sont
entachées d’erreur grossière et manifeste dans l’application du. droit
espagnol, d’arbitraire ou de discrimination, constituant au regard du
droit international des dénis de justice Jato sensu. Par ailleurs, le Gouverne-
ment belge soutient également qu’au cours de la procédure de faillite,
les droits de la défense furent gravement méconnus (dénis de justice
stricto sensu). (Conclusions finales déposées par le Gouvernement belge
le 14 juillet 1969.)

Le Gouvernement belge fonde donc sa réclamation sur des dénis de
justice, au sens strict comme au sens large, dont les autorités espagnoles
se seraient rendues coupables à l’endroit de la Barcelona Traction et
d’autres personnes intéressées. Dans les circonstances de l’espèce, toute-
fois, nous ne pouvons pas dire qu'il ait existé une situation de déni de
justice si grave que la partie intéressée doive être dispensée de l’obligation
d’épuiser les recours internes. Mais il est concevable que, dans ce cas
particulier, le déni de justice allégué implique, du point de vue du deman-
deur, l’inutilité d’épuiser les recours internes.

S'il y a vraiment eu collusion et connivence entre les tribunaux ou
juges espagnols et le groupe March à l’occasion de la procédure de
faillite de la Barcelona Traction, comme le Gouvernement belge le
soutient dans ses écritures et plaidoiries, nous sommes fondés à conclure
qu’en pareilles circonstances, il serait absurde pour les intéressés , de
compter aboutir à un résultat quelconque en épuisant les recours internes.

Il y a contradiction entre ces deux notions — épuisement des recours
i l’on pense à un déni de justice
stricto sensu. L'idée de l'épuisement des recours internes relève d’une
optique positive, à savoir que l’on compte aboutir par le truchement des
tribunaux à un certain résultat; l’idée de déni de justice relève au con-
traire d’une optique négative, savoir que l’on doit renoncer à attendre
quoi que ce soit des procédures judiciaires.

Dans l'hypothèse où il y a véritablement déni de justice, on est fondé
à considérer que la règle de l'épuisement des recours internes devient
inutile, comme c’est le cas lorsqu'un système juridique et judiciaire
approprié fait défaut.

Il semble donc que l’idée même de déni de justice contienne en soi
cet élément de contradiction qu’est ’empéchement d’observer Ja règle
de l'épuisement des recours internes. La où la «faute initiale» consiste
en un déni de justice, on ne peut pas exiger l'application de la règle de

                                   

147
BARCELONA TRACTION (OP. IND. TANAKA) 147

l'épuisement des recours internes, contrairement à ce qui se passe dans
le cas d’autres actes internationalement illicites (meurtre, confiscation
de biens, etc.) où l’on peut exiger que soit remplie, indépendamment de
toute autre condition, l'obligation d’épuiser les recours internes.

Dans la mesure où le déni de justice comporterait un élément rendant
impossible Papplication de la règle de l'épuisement des recours internes,
le Gouvernement belge en serait dispensé. Mais, s’il allègue, à propos
de la procédure de faillite de la Barcelona Traction, des faits qui selon
lui relèvent du déni de justice, le Gouvernement belge ne soutient nulle-
ment qu’«il n’y a pas de justice à épuiser » en Espagne et que la Belgique
devrait à titre exceptionnel être exemptée de l’obligation d’épuiser les
recours internes. Le Gouvernement belge ne prétend pas que l'appareil
judiciaire espagnol est dans son ensemble paralysé et corrompu ni qu’il
soit impossible d'appliquer la règle de l'épuisement des recours internes;
ses griefs ne visent que quelques-uns des magistrats et des tribunaux.

*
* *

Voyons a présent si la Barcelona Traction et les autres personnes
intéressées se sont ou non acquittées de l’obligation d’épuiser les recours
internes.

Nous devons d’abord déterminer quel genre de recours il convenait
d'exercer et jusqu'où l’on est allé dans cette voie. Ce sont là des questions
auxquelles il est très difficile de répondre vu l'extrême complexité du
différend quant au fond et à la procédure. La réponse dépend des circons-
tances de l'affaire et des différents points litigieux, notamment de
l'efficacité des recours disponibles (par exemple le recours en revision
devant la Cour suprême). Certaines complications sont dues aux différen-
ces d'interprétation qui séparent les Parties sur des points de droit.
Par exemple, le Gouvernement espagnol soutient que, la Barcelona
Traction n’ayant pas fait opposition au jugement de Reus du 12 février
1948 dans le délai prescrit de huit jours, celui-ci a acquis l’autorité de la
chose jugée et que, par suite, tous les actes de procédure de la Barcelona
Traction et des sociétés auxiliaires doivent être tenus pour nuls et non
avenus. Le Gouvernement belge soutient au contraire que, la publication
du jugement en Espagne étant entachée de nullité, le délai de huit jours
n’a pas commencé à courir et n’est donc pas venu à expiration. Si le
premier raisonnement est juste, la Barcelona Traction et ses filiales
auraient perdu tout moyen d'obtenir réparation, parce qu’elles se
trouveraient dans l’impossibilité d’épuiser les recours internes, ce qui
aboutirait à un résultat hautement inéquitable.

Nous sommes donc amenés à conclure qu’en ce qui concerne l’épuise-
ment des recours internes, on doit faire preuve de cette même souplesse
qui, on l’a vu dans un autre contexte, caractérise la protection diplomati-
que en général. Si nous devions interpréter trop strictement la disposition

148
BARCELONA TRACTION (OP. IND. TANAKA) 148

de l'article 3 du traité de conciliation, de règlement judiciaire et d’arbi-
trage de 1927, ainsi que la règle de droit international coutumier relative
à l'épuisement des recours internes, il suffirait de quelques erreurs tech-
niques mineures pour priver totalement les intéressés du bénéfice de la
protection diplomatique, surtout dans une affaire comme celle de la
Barcelona Traction dont les complexités et les ramifications, tant du
point de vue du fond que du point de vue de la procédure, atteignent un
degré rarement constaté dans les annales judiciaires.

Pour résoudre les questions relatives à l'épuisement des recours internes,
il convient donc de s'inspirer essentiellement de l'esprit de la protection
diplomatique, c’est-à-dire de tenir compte, non seulement d’éléments
juridiques et techniques mais, avant tout, de considérations pratiques
inspirées par le bon sens. C’est avec souplesse, conformément à l'esprit
même de la protection diplomatique, qu'il faudra décider si les voies
de droit offrent ou non des perspectives raisonnables de succès. Même si,
par exemple, les institutions en place offrent un recours administratif
ou judiciaire permettant d’en appeler à une instance supérieure, on doit
pouvoir s'abstenir d’en faire usage sans que cela porte atteinte au droit
de protection diplomatique, dès lors que le bon sens fait apparaître
l’inutilité d’un tel recours.

En conséquence, l’« épuisement » des recours internes est une question
de degré. Des omissions mineures ne doivent pas être imputées à la
négligence des intéressés. Il suffit que soient pris en considération les
recours principaux. La règle de l’épuisement des recours internes n’exige
pas des intéressés l’impossible ou l’inutile mais seulement ce que requiert
le sens commun, c’est-à-dire «la diligence d’un bon père de famille ».

Je rappellerai à présent certaines des mesures principales qui, d’après
les conclusions finales déposées par le Gouvernement de la Belgique
le 14 juillet 1969 (section VII), ont été prises par la Barcelona Traction et
les autres personnes intéressées.

1) Quant au défaut de juridiction du tribunal de Reus pour déclarer Ja
faillite de la Barcelona Traction:

écrit d'opposition du 18 juin 1949;
demande de nullité du 5 juillet 1948; écrit du 3 septembre 1948;

déclinatoire formel de la National Trust dans sa demande du
27 novembre 1948;

comparution de la Barcelona Traction à la procédure relative au
déclinatoire Boter (23 avril 1949); adhésion formelle de la Barcelona
Traction audit déclinatoire (11 avril 1953).

149
BARCELONA TRACTION (OP. IND. TANAKA) 149

2) Quant au jugement de faillite et aux décisions connexes:

recours en rétractation du 16 février 1948 de la part des sociétés
auxiliaires Ebro et Barcelonesa;

la société faillie elle-même a fait opposition au jugement de faillite
(par un acte du 18 juin 1948, confirmé le 3 septembre 1948);

demande incidente de nullité présentée par la Barcelona Traction
(5 juillet 1948).
3) Quant au blocage des recours:

nombreux recours de la part de la Barcelona Traction, à commencer
par l'incident de nullité introduit le 5 juillet 1948.

4) Quant à l’inobservation de la no-action clause:

clause visée expressément par la National Trust dans sa demande
d’admission à la procédure (27 novembre 1948).

5) Quant au cahier des charges:

le cahier des charges a été attaqué par la Barcelona Traction dans
un recours en rétractation et en appel, ainsi que dans la demande
de nullité du 27 décembre 1951 contenant une pétition formelle
de déclaration de nullité de l’ordonnance qui approuvait ledit cahier
des charges et dans une demande du 28 mai 1955; la même contesta-
tion a été formulée par la Sidro dans son action du 7 février 1953
et par d’autres actionnaires belges de la Barcelona Traction dans
leur demande du 26 mai 1955.

Les faits ci-dessus, que le Gouvernement espagnol n’a pas contestés
et qui peuvent être tenus pour établis, prouvent que l’affaire a été effec-
tivement portée devant les tribunaux ou les juges espagnols et que les
recours internes ont bien été épuisés, condition préalable à l'exercice de la
protection diplomatique par le Gouvernement belge.

Pour décider s’il y a eu épuisement des recours internes ou non, il
faut examiner si la règle a été respectée ou non dans son esprit même.
Or, dans son esprit, la règle, comme nous l’avons dit plus haut, vise
à assurer le respect et la confiance dus à la juridiction souveraine des
Etats. L'important est que la règle ait été respectée dans cet esprit.

La règle de l'épuisement des recours internes a un but pratique, et il
faut donc l'appliquer avec souplesse. Chaque situation est différente
et appelle un traitement différent. La règle présente d’ailleurs un écueil
dont nous devons nous garder: c’est une règle de procédure, une règle
technique, qui risque de rendre vaine l'indispensable protection diplo-
matique si l’on s’en autorise pour soulever abusivement une exception
de non-épuisement des recours internes.

Tl faut en outre relever qu’en la présenté affaire, restée pendante

150
BARCELONA TRACTION (OP. IND. TANAKA) 150

pendant plus de quatorze ans (depuis le 12 février 1948, date du jugement
de faillite rendu contre la Barcelona Traction par le juge de Reus, jusqu’au
14 juin 1962, date de la requête du Gouvernement beige), 2736 ordon-
nances et 494 jugements ont été, d’après le Gouvernement espagnol,
rendus par les tribunaux de première instance et 37 par les juridictions
supérieures. Quand bien même ces chiffres ne seraient pas rigoureusement
exacts dans le détail, nous pouvons en déduire que, dans l’ensemble,
la Barcelona Traction ou ses sociétés auxiliaires ont bien rempli l’obliga-
tion d’épuiser les recours internes. La thèse contraire que soutient le
Gouvernement espagnol n’est donc pas fondée.

En conséquence, il convient de rejeter la quatrième exception prélimi-
naire soulevée par le Gouvernement espagnol.

IV

‘Les troisième et quatrième exceptions préliminaires ayant été tranchées
en faveur de la Belgique, il convient maintenant d'examiner, quant au
fond, une question essentielle: l'Espagne est-elle responsable des actes
illicites qui lui sont attribués et qui constitueraient «un déni de justice »?

Il y a lieu, tout d’abord, de préciser que le déni de justice imputé a
Espagne par le Gouvernement belge ne doit pas s’entendre au sens
strict, c’est-à-dire comme le refus d’accorder à des étrangers l’accès
aux tribunaux. Le grief du Gouvernement belge ne vise pas seulement
le déni de justice formel mais aussi le déni substantiel, de portée plus
large, qui comprend d’une manière générale, comme nous l’avons indiqué
dans un autre contexte, l’injustice manifeste, les irrégularités, la partialité,
l'abus flagrant de juridiction, les délais injustifiés, etc.

Le jugement pronongant la faillite de la Barcelona Traction rendu
par le juge de Reus le 12 février 1948, ses conséquences et les actes
successifs des tribunaux espagnols constituent lessentiel des griefs du
Gouvernement belge. Cependant ces griefs portent non seulement sur
ces actes de caractère judiciaire mais aussi sur d’autres de caractère
administratif, puisqu'il est affirmé que certains actes ou omissions des
autorités administratives espagnoles, en particulier de l’Institut de la
monnaie étrangère, sont à l’origine de la mise en faillite de la Barcelona
Traction.

La longue argumentation développée de part et d’autre dans la procé-
dure écrite et orale laisse deviner l’antagonisme qui existait entre les
deux groupes économiques et financiers, celui de M. Juan March et celui
de la Barcelona Traction. Si le Gouvernement belge souligne les ambitions
financières et politiques du premier groupe et sa collusion avec les auto-
rités administratives et judiciaires espagnoles, le Gouvernement espagnol
dénonce les abus résultant de la structure pyramidale du second et insiste
sur l'évasion fiscale et sur les irrégularités financières dont ce groupe se

151
BARCELONA TRACTION (OP. IND. TANAKA) 151

serait rendu coupable, en créant par exempie des dettes fictives au
détriment des créanciers par la conclusion d’autocontrats entre la
Barcelona Traction et ses filiales.

Le Gouvernement espagnol prétend que la Barcelona Traction n’avait
cessé d’être dans un état de « faillite latente » dû à des pratiques financières
contraires aux intérêts des créanciers et des obligataires ; le Gouvernement
belge affirme en revanche que la situation financière de la Barcelona
Traction avait toujours été normale, voire prospère, sauf pendant la
guerre civile espagnole et la seconde guerre mondiale.

Le Gouvernement belge soutient aussi que l’on a conjugué différentes
mesures judiciaires et administratives, dont chacune fait l’objet d’un
grief distinct, en vue de réaliser l’chispanisation» d’une entreprise
étrangère prospère. Selon le Gouvernement belge, la mise en faillite
de la Barcelona Traction n’est rien d’autre que le résultat des machina-
tions de Juan March agissant de concert avec les autorités judiciaires
et administratives espagnoles. C’est pour cette raison que, parallèlement
à des griefs particuliers, le Gouvernement belge a formulé un grief global
qui réunit en un tout de nombreux griefs distincts.

Les principaux griefs du Gouvernement belge gravitent autour des
irrégularités qui auraient été commises par les tribunaux espagnols à
l’occasion du jugement de faillite et des actes judiciaires qui l’ont suivi.
Les irrégularités alléguées se rattachent au déni de justice Jato sensu.
L’usurpation de compétence peut aussi être considérée comme relevant
du déni de justice entendu en ce sens.

L’allégation d’usurpation de compétence par les tribunaux espagnols
se fonde sur le fait que la Barcelona Traction était une société de droit
canadien dont le siège social se trouvait au Canada et qui n’avait ni
siège social ni établissement commercial en Espagne, où elle ne possédait
aucun bien et n’exerçait aucune activité.

On invoque aussi le non-respect des limites territoriales des actes de
souveraineté à propos des mesures d’exécution qui ont été prises à l’égard
de biens situés hors du territoire espagnol sans l’assentiment des autorités
étrangères. On relève en outre les irrégularités résultant de ce que, par
l’artifice de la « possession médiate et civilissime » — sans possession con-
crète — les organes de la faillite se sont vu conférer le pouvoir d’exercer
en Espagne les droits attachés aux actions, situées au Canada, de plusieurs
filiales et sous-filiales, droits dont ils se réclamèrent avec l’approbation
des autorités judiciaires espagnoles pour remplacer les administrateurs
de ces sociétés, pour modifier leurs statuts, etc.

Il y a lieu de noter que le Canada n’a élevé aucune protestation auprès
du Gouvernement espagnol au sujet de l’usurpation de la compétence
canadienne alléguée par le Gouvernement belge.

Le Gouvernement belge considère, en y voyant des dénis de justice
lato sensu, qu’un grand nombre de décisions des tribunaux espagnols

152
BARCELONA TRACTION (OP. IND. TANAKA) 152

sont entachées d’erreur grossière et manifeste dans l’application du droit
espagnol, ainsi que d’arbitraire et de discrimination. I] fait notamment
valoir:

1) la violation flagrante des dispositions du droit espagnol, qui ne
permettent pas de déclarer en faillite un débiteur étranger s’il n’a pas
son domicile ou tout au moins un établissement en territoire espagnol;

2) la déclaration de faillite intervenue alors que la société n’était pas en
état d’insolvabilité, n’était pas non plus en état de cessation de paie-
ments définitif, général et complet, et n’avait pas suspendu ses paie-
ments en Espagne;

3) que le jugement du 12 février 1948 a omis d’ordonner la publication
de la faillite par annonce dans la localité du domicile du failli, ce qui
constitue une violation flagrante de l’article 1044 5) du code de com-
merce de 1829;

4) les décisions qui refusèrent de respecter le patrimoine distinct des
sociétés filiales et sous-filiales de la Barcelona Traction, en étendant
à leurs biens la saisie résultant de la faillite de la société mère et en
méconnaissant ainsi leur personnalité juridique propre;

5) que les décisions judiciaires qui ont conféré aux organes de la faillite
la possession fictive (sous la qualification de «possession médiate et
civilissime ») des titres de certaines sociétés filiales et sous-filiales ne
reposent sur aucune base légale dans le droit espagnol de la faillite
et sont purement arbitraires.

(Conclusions finales déposées le 14 juillet 1969 par l’agent du
Gouvernement belge, section III.)

D’autres allégations ont trait 4 la violation des dispositions sur la
faillite et concernent notamment: l’octroi au commissaire du pouvoir de
procéder à la révocation, à la destitution ou à la nomination des membres
du personnel, employés et gérants des sociétés dont toutes les actions
appartenaient à la Barcelona Traction ou à l’une de ses filiales; la mécon-
naissance de la personnalité juridique distincte des sociétés filiales et
sous-filiales relativement à la saisie de leurs biens en Espagne; les irrégu-
larités concernant la convocation de l’assemblée générale des créanciers
du 19 septembre 1949; la violation des dispositions concernant la vente
des biens de la société faillie; l'autorisation de vente fondée sur le carac-
tère prétendument périssable des biens à vendre; la fixation par le com-
missaire, en violation des dispositions légales, d’un prix minimum exces-
sivement bas fondé sur une expertise unilatérale; les nombreuses irrégu-
larités du cahier des charges.

Le Gouvernement belge soutient ensuite que divers dénis de justice
stricto sensu (conclusions finales, section IV) ont été commis par le tribunal
de Reus au cours de la procédure de faillite, les tribunaux espagnols

153
BARCELONA TRACTION (OP. IND. TANAKA) 153

ayant méconnu les droits de la défense; il fait valoir notamment: que le
tribunal de Reus a inséré dans son jugement, prononcé sur simple requête,
des dispositions qui dépassaient de loin la constatation de la prétendue
insolvabilité ou cessation générale de paiements de la société faillie
(particulièrement à l’égard des sociétés auxiliaires, dont les biens furent
saisis sans qu’elles eussent été assignées et sans qu’elles fussent déclarées
en faillite); que les recours introduits par les sociétés auxiliaires directe-
ment atteintes par le jugement du 12 février 1948 ont été rejetés comme
non recevables pour défaut de qualité; que les griefs contre le cahier des
charges ne purent être ni développés ni débattus, parce que l’ordonnance
qui avait approuvé celui-ci fut considérée comme de simple routine.

Le Gouvernement belge considère «que de nombreuses années s’écou-
lèrent après le jugement de faillite et même après la vente ruineuse des
avoirs du groupe de la Barcelona Traction, sans que ni la société faillie
ni ses cointéressés aient eu la possibilité de se faire entendre sur les nom-
breux griefs formulés contre le jugement de faillite et les décisions con-
nexes dans l’opposition du 18 juin 1948 et dans divers autres recours ».
Il ajoute que «ces retards furent causés par le déclinatoire de juridiction
frauduleusement introduit par un comparse des requérants à la faillite
et par des incidents émanant d’autres hommes de paille du groupe
March...». En conclusion, il déclare que «tant le droit international
général que le traité hispano-belge de 1927 assimilent de tels retards à
un refus d’audience ».

Ce qui précède nous permet de constater que, sur le fond, la demande
est motivée essentiellement par le déni de justice que le Gouvernement
belge reproche à l'Etat espagnol. C’est l’un des cas où la responsabilité
d’un Etat peut être engagée par un acte ou par une omission d’un de ses
organes (législatif, administratif ou judiciaire). Mais la question de savoir
si la responsabilité d'un Etat est effectivement engagée dépend des cir-
constances concrètes de chaque espèce; il faut notamment prendre en
considération ce qui caractérise les trois sortes d’activités étatiques —
législative, administrative et judiciaire — en évitant de traiter la question
de façon mécanique et uniforme.

L'affaire soumise à la Cour concerne principalement les actes et omis-
sions de certains organes judiciaires — et plus spécialement des juges et
des tribunaux espagnols — qui, selon le Gouvernement belge, constitue-
raient des dénis de justice.

Quant à savoir si les actes et omissions, déjà mentionnés, que l’on pré-
sente comme des dénis de justice, entraînent une responsabilité inter-
nationale en tant qu’infractions au droit international, cela dépend bien
entendu de la nature de chaque acte ou omission; mais nous devons à ce

154
BARCELONA TRACTION (OP. IND. TANAKA) 154

propos examiner aussi les caractéristiques de la fonction judiciaire de
l'Etat considérée dans son ensemble, et plus spécialement les rapports
entre le pouvoir judiciaire et le pouvoir exécutif. .

Une des caractéristiques politiques et juridiques les plus importantes
d’un Etat moderne est le principe de l'indépendance judiciaire. L’indé-
pendance du pouvoir judiciaire veut dire, au sens formel, que le statut
des juges est garanti et, concrètement, que les juges ne sont liés que par
leur conscience. |

Bien qu'ils possèdent le statut de fonctionnaires, les juges n’appartien-
nent pas à la hiérarchie ordinaire des agents de l'administration, caracté-
risée par des rapports de subordonnés à supérieurs. Ils ne sont pas soumis
aux règles ordinaires de discipline, mais à des règles sui generis.

Quant à l’indépendance institutionnelle des tribunaux en général, elle
présente des différences selon les pays. Dans une première catégorie de
pays, on a adopté un système qui confère au tribunal suprême ou aux
tribunaux inférieurs, ou à toutes ces juridictions, un pouvoir de contrôle
judiciaire, c’est-à-dire le pouvoir de statuer sur la constitutionnalité des
lois, ordonnances et äctes. officiels. Ce système a pour corollaire une in-
dépendance remarquable des tribunaux et des juges à l'égard du gouver-
nement. Mais dans d’autres pays, où l’ensemble des tribunaux et des
juges relèvent de l’autorité du ministre de la justice, qui est membre du
gouvernement, il ne semble pas que la différence soit grande, pour ce qui
est de l'indépendance judiciaire, par rapport au premier groupe de pays.
Dans les deux systèmes, l'éthique judiciaire exige la même chose des
magistrats.”

‘L'indépendance judiciaire des tribunaux et des juges ne doit pas seule-
ment être protégée à l'égard des autres branches du gouvernement, c’est-
à-dire du pouvoir politique et administratif, mais aussi à l'égard de tous
les autres pouvoirs extérieurs: partis politiques, syndicats, moyens d’in-
formation de masse et opinion publique. En outre, cette indépendance
doit être défendue contre les divers tribunaux et entre les juges. Les
tribunaux d’un degré plus élevé et les juges qui y siègent n’ont pas une
supériorité -hiérarchique qui leur permettrait d'exercer un pouvoir de
surveillance ou de contrôle, au sens ordinaire, à l’égard des tribunaux
inférieurs et de leurs juges.

Il s’agit 14 d’une particularité qui distingue le pouvoir judiciaire des
autres branches du gouvernement. Cette distinction nous paraît résulter,
d’une part, de la signification qui s’attache sur le plan social à la fonction
du pouvoir judiciaire, chargé en tant que tierce partie impartiale de ré-
soudre des conflits d’intérêt vital, d’autre part, de la nature hautement
scientifique et technique des questions judiciaires dont la solution exige
le recours à des spécialistes d’une conscience scrupuleuse. Aussi, l’indé-
pendance du pouvoir judiciaire, malgré certaines différences de degré,

. peut-elle être considérée comme un principe universellement admis dans
la plupart des systèmes juridiques du monde, tant sur le plan interne que
sur le pian international. On peut donc la ranger parmi les «principes

155
BARCELONA TRACTION (OP. IND. TANAKA) 155

généraux de droit reconnus par les nations civilisées » (art. 38, par. 1 c)
du Statut de la Cour).

Le principe susmentionné de l’indépendance judiciaire a d'importantes
répercussions sur la question de la responsabilité des Etats à raison des
actes accomplis par leurs organes, en droit interne comme en droit
international.

Dans le domaine du droit interne, en ce qui a trait à la responsabilité
des Etats pour les actes du pouvoir judiciaire, l’Institut Max Planck
arrive à la conclusion suivante (Haftung des Staates für rechtswidriges
Verhalten seiner Organe, 1967):

« Dans la très vaste majorité des systèmes juridiques étudiés,
l'Etat n’est pas responsable à raison du comportement de ses organes
judiciaires. » (Op. cit., p. 773.)

Il faut d’autre part noter que les pays reconnaissant, à titre exceptionnel,
la responsabilité de l'Etat, limitent celle-ci aux matières criminelles et à
des cas déterminés (en particulier celui des dommages dus aux personnes
reconnues innocentes après avoir été emprisonnées).

Un principe analogue existe dans le domaine international. Contraire-
ment à ce qui est la règle pour les actes dommageables de caractère inter-
national commis par des autorités administratives, un Etat n’est pas en
principe responsable des actes accomplis par les fonctionnaires de l’ordre
judiciaire (principalement les juges) dans l’exercice de leurs fonctions
officielles. Cela s’explique par le fait que, dans les pays civilisés modernes,
les magistrats sont presque complètement indépendants de leur gouver-
nement.

Nous aurons à tenir compte de ces caractéristiques du pouvoir judi-
ciaire pour déterminer si la responsabilité de Etat espagnol est engagée
par des actes et des omissions prétendument illicites des tribunaux et des
juges espagnols, dont l’activité constitue le fondement essentiel du grief
de déni de justice qui a été formulé.

Il s’agit en l’occurrence d'établir si les actes et omissions incriminés
(dans les conclusions finales) constituent véritablement une faute inter-
nationale dont l'Etat espagnol est responsable et qu'il doit réparer.

Si les organes judiciaires sont entièrement indépendants du gouver-
nement, il semblerait que la responsabilité de Etat ne puisse être mise
en cause à raison d'aucun acte ou d’omission du pouvoir judiciaire, ni
sur le plan interne ni sur le plan international. Toutefois, lorsqu'une faute
grave est commise dans une action judiciaire, la responsabilité de l'Etat
peut résulter de dispositions législatives spéciales prévoyant la réparation
du dommage; de graves irrégularités commises par les tribunaux natio-
naux peuvent engager la responsabilité d’un Etat sur le plan international.

Bref, on peut dire que si, en raison de l’indépendance du pouvoir

156
BARCELONA TRACTION (OP. IND. TANAKA) 156

judiciaire, un Etat est en principe affranchi de toute responsabilité
quant aux actes de ses organes judiciaires, cette immunité n’a pas un
caractère absolu. Dans certains cas graves l’Etat est responsable des
actes et omissions des organes judiciaires. C’est pour cette raison que la
doctrine cite le déni de justice parmi les motifs permettant de mettre en
cause la responsabilité de l'Etat.

Au sens propre, la notion de déni de justice s'applique à un préjudice
causé par un tribunal et engageant la responsabilité de l’Etat. Comme
nous l’avons vu par ailleurs, les opinions diffèrent à cet égard et l’on
aboutit à deux interprétations, l’une étroite et l’autre plus large. C’est
cette dernière qui, selon nous, peut être acceptée; elle admet de nom-
breuses formes de déni de justice dans les cas de «corruption, menaces,
délais injustifiés, abus de procédure flagrant, jugement dicté par le pou-
voir exécutif ou si manifestement injuste qu'aucun tribunal à la fois
compétent et probe n’eût pu le rendre». Mais de ce point de vue, un
jugement erroné ou injuste ne suffit pas, en principe, à constituer un déni
de justice.

Cette interprétation trouve sa justification dans l'indépendance du
pouvoir judiciaire (Oppenheim-Lauterpacht, International Law, vol. I,
8° éd., 1955, p. 360). Brierly-Waldock s'exprime ainsi:

«On remarquera que même selon l'interprétation large de l’expres-
sion «déni de justice » que nous adoptons, la faute doit être flagrante.
Si on se montre aussi strict, c’est parce que l'indépendance des
tribunaux est un principe de gouvernement indiscuté, et ce n’est
donc pas à la légère que la loi tiendra l'Etat pour responsable de
leurs fautes. Il s'ensuit qu’une allégation de déni de justice est une
chose sérieuse que les Etats. répugnent à invoquer lorsqu'une
demande peut être autrement fondée. » (Op. cit., p. 287.)
* * *

Nous examinerons maintenant le contenu et le caractére du déni de
justice qui aurait été commis par les autorités judiciaires espagnoles.

On notera que les divers griefs formulés par le Gouvernement belge
visent principalement l'interprétation de la loi interne, c’est-à-dire des
dispositions du code de commerce et du code de procédure civile espagnols
ainsi que celles du droit international privé espagnol concernant la
compétence des tribunaux espagnols en matière de faillite. [1 s’agit de
questions extrêmement compliquées et techniques; elles soulèvent de
vives controverses et il est malaisé de dire si telle solution est juste ou
fausse. Même si l’on pouvait déterminer quelle est la solution correcte
et déclarer inexactes les solutions contraires, on ne saurait en conclure
que des décisions erronées constituent en soi un déni de justice entraînant
une responsabilité internationale.

C’est ainsi que la saisie des biens des sociétés filiales ordonnée par le

157
BARCELONA TRACTION (OP. IND. TANAKA) 157

juge de Reus, sans qu’il soit tenu compte de leur personnalité juridique,
et sur la base de la doctrine de la «levée du voile», ne pourrait, fût-elle
jugée illégale, être considérée comme un déni de justice. Juridiquement,
cette question se rapproche, par l’un de ses éléments, de celle de savoir
si le Gouvernement belge peut fonder sa qualité pour agir, aux fins de la
protection des actionnaires belges, sur la doctrine de la «levée du voile ».
Doivent aussi être considérées comme étrangères au problème de l’exis-
tence d’un déni de justice les controverses portant sur le prétendu défaut
de publication de la faillite au lieu du domicile du failli, sur la validité
des décisions qui méconnaissent la distinction entre les patrimoines de la
Barcelona Traction et de ses sociétés filiales et sous-filiales, et sur le fait
d’avoir conféré aux organes de la faillite la possession fictive (dite « posses-
sion médiate et civilissime ») des titres de certaines filiales et sous-filiales.

Ces questions, qui intéressent l'interprétation du droit positif d’un
Etat et qui sont de nature technique, n’ont pas en elles-mêmes une im-
portance suffisante pour permettre de conclure à un déni de justice. Des
faits de ce genre peuvent tout au plus constituer les éléments d’un «juge-
ment erroné ou injuste » mais demeurent en dehors du champ d'application
du déni de justice.

On peut en dire autant de la validité du jugement de faillite considérée
du point de vue de l'existence ou de la non-existence d’une cessation de
paiements ou d’un état d’insolvabilité Même si une erreur avait été
commise dans l’établissement des faits ou dans l’interprétation et l’ap-
plication des dispositions relatives à la faillite, cela ne constituerait pas
en soi un déni de justice.

La question de l'évaluation du patrimoine de la Barcelona Traction
en tant qu’entreprise en activité est d’une grande complexité; on peut
concevoir différentes méthodes, diverses propositions ont été faites et les
experts sont partagés. On peut difficilement conclure qu'une méthode
est absolument juste et que l’autre est erronée, et qu’en adoptant l’une
plutôt que l’autre, le juge commet un déni de justice.

Les arguments mis en avant en vue de déterminer si les droits repré-
sentés par des titres négociables peuvent être exercés sans la possession
de ces titres, autrement dit ceux qui portent sur le caractère indissociable
ou non du droit et du titre dans le temps, peuvent être considérés comme
dépourvus de pertinence du point de vue du déni de justice. Du même
point de vue, on peut aussi considérer comme sans pertinence les contro-
verses sans nombre touchant les détails de la procédure de faillite.

En résumé, ces problèmes étant de nature technique, l’erreur que les
juges peuvent avoir commise ne saurait engager la responsabilité de l'Etat.
Même si l’on se place dans une optique différente, il n’est pas difficile
de comprendre pourquoi la doctrine ci-dessus rappelée exclut pareille
erreur en tant qu’élément constitutif d’un déni de justice illicite sur le
plan international. Il en est ainsi parce que ces questions relèvent du

158
BARCELONA TRACTION (OP. IND. TANAKA) 158

droit interne et qu’en conséquence leur interprétation est étrangère au
domaine du droit international. Si un tribunal international devait con-
naître de ces questions et vérifier la régularité des décisions des tribunaux
nationaux, il agirait comme une «cour de cassation », le tribunal le plus
élevé du système juridique national. Or un tribunal international ap-
partient à un ordre entièrement différent; sa fonction est de traiter des
affaires internationales, non des affaires internes. Comme nous venons
de le voir, les actes et omissions dont se plaint le Gouvernement belge,
dans la mesure où ils impliquent une interprétation et une application
inexactes du droit interne, ne peuvent constituer un déni de justice. Cela
veut dire qu’en soi l’inexactitude du jugement rendu par un tribunal
national n’a pas un caractère international.

Tl en va autrement quand le jugement d’un tribunal national engage la
responsabilité de l’Etat du fait d’un déni de justice, par exemple lorsqu'un
tribunal appelé à appliquer une règle de droit international en donne
une interprétation inexacte ou applique une règle de droit interne qui est
elle-même contraire au droit international (Brierly-Waldock, op. cit.
p. 287). Abstraction faite de cas d’une gravité aussi exceptionnelle, les
décisions erronées ou injustes d’un tribunal doivent en général être ex-
clues du champ d’application du déni de justice.

*
* *

Ayant ainsi écarté les décisions prétendument injustes ou erronées des
tribunaux espagnols comme n’étant pas un élément constitutif du déni de
justice, il reste 4 déterminer si les erreurs et irrégularités imputées 4 ces
tribunaux ne recouvrent pas des faits suffisamment graves pour justifier
l'accusation de déni de justice. On a précédemment cité des exemples
frappants de faits semblables — cas de «corruption, menaces, délais in-
justifiés, abus de procédure flagrant, jugement dicté par le pouvoir exécu-
tif ou si manifestement injuste qu’aucun tribunal à la fois compétent et
probe n’eût pu le rendre». Ils peuvent se résumer en une formule: «la
mauvaise foi ».

Deux questions se posent ici. À ’appui de son grief de déni de justice,
le Gouvernement belge allègue-t-il l’existence de circonstances relevant
de la mauvaise foi? En cas de réponse affirmative à cette question, l’exis-
tence de ces circonstances aggravantes a-t-elle été suffisamment prouvée?

Il faut bien voir que nous sommes ici en présence de questions d’une
tout autre dimension que celles que nous venons d’examiner: nous ne
nous plaçons plus à l’échelle nationale du juridique et du technique, mais
à l’échelle internationale et morale. Les considérations de technique
judiciaire sont remplacées par une appréciation du comportement des
organes judiciaires nationaux sur le plan moral. Ce n’est plus l’exactitude
ou l’inexactitude de l'interprétation et de l’application du droit positif
d’un pays qui est en cause, mais c’est le comportement des organes judi-
ciaires en général qui doit être apprécié d’un point de vue qui transcende

159
BARCELONA TRACTION (OP. IND. TANAKA) 159

le droit positif, c’est-à-dire transnational (Philip C. Jessup, Transnational
Law, 1956). Disons que la question doit être envisagée sur le plan du droit
naturel, qui est supranational et universel. Aïnsi, une appréciation morale
telle qu’une condamnation pour mauvaise foi, abus de pouvoirs ou de
droits, etc., deviendrait le trait d’union entre le droit interne et le droit
international et entre les deux ordres de juridiction — interne et inter-
national — dans le domaine du déni de justice; elle permettrait, sur le
plan du droit international, de faire jouer la responsabilité de l'Etat dans
le cas des actes allégués.

Le Gouvernement belge affirme bien que les actes et omissions des
tribunaux espagnols sont entachés de mauvaise foi, mais la plupart de ses
arguments consistent surtout à signaler, à propos de chaque mesure, les
simples irrégularités qui ont été commises. Comme on l’a déjà fait re-
marquer, on en reste à peu près aux controverses sur l'interprétation et
l'application de la législation espagnole sur la faillite, questions qui ne
permettent pas en elles-mêmes d'établir qu’il y a eu mauvaise foi de la
part des tribunaux espagnols.

Bien que le Goüuvernement belge insiste sur la mauvaise foi des tri-
bunaux espagnols en avançant certaines preuves concernant par exemple
les relations personnelles de M. Juan March et de son groupe avec des
personnalités gouvernementales, ainsi que le recours à des hommes de
paille pour engager et poursuivre la procédure de faillite, la conviction
que les autorités administratives et judiciaires espagnoles ont agi de mau-
vaise foi ne s’impose pas à notre esprit. Pour établir cette mauvaise foi
des juges espagnols, le Gouvernement belge ne s’appuie guère que sur de
simples présomptions; il ne rapporte aucun fait concret constitutif de
collusion, corruption, abus flagrant de la procédure judiciaire par les
tribunaux espagnols, etc. S'ils estimaient qu’il y avait eu corruption d’un
juge, il appartenait à la Barcelona Traction et à son groupe de recourir
à la procédure de revision qui, en cas de succès, aurait permis d'établir
le déni de justice dans la présente affaire.

Or, le Gouvernement belge ne s’est pas engagé dans cette voie. Au lieu
d’invoquer des faits concrets établissant la mauvaise foi des autorités
espagnoles, le Gouvernement belge a formulé un «grief global» ras-
semblant divers éléments qui ne semblent pas pertinents. Le fait de se
fonder sur ce «grief global» est en soi révélateur d’une faiblesse de la
position belge, qu’il ne peut en rien renforcer ou consolider.

Nous considérons que l’existence de circonstances aggravantes, telles
que la mauvaise foi, n’est pas suffisamment établie.

Prouver l'existence de la mauvaise foi n’est pas facile, surtout quand
il s’agit d’une décision d’un organe étatique, car cette preuve concerne
un processus psychologique secret. La mauvaise foi ne se présume pas.

Accuser un Etat de déni de justice est chose extrêmement grave. Ce

160
BARCELONA TRACTION (OP. IND. TANAKA) 160

n’est pas seulement attribuer à son pouvoir judiciaire un niveau inférieur,
sur le plan international; cela suppose aussi une condamnation morale
de ce pouvoir judiciaire. C’est pourquoi l’allégation de déni de justice est
considérée comme une accusation sérieuse à laquelle les Etats ne sont
pas enclins à recourir si le grief peut être autrement formulé.

En résumé, pour les raisons ci-dessus indiquées, l’allégation belge
selon laquelle l'Espagne aurait manqué à une obligation internationale
et engagé sa responsabilité à l'égard de la Belgique n’est pas fondée.
En conséquence, la demande du Gouvernement belge doit être rejetée.

(Signé) Kotaro TANAKA.

161
